Exhibit 10.1

 



LEASE AGREEMENT

[Golden Hills Office Center, Golden Valley, MN]

 

This Lease is made and entered into as of the Effective Date, by and between
IRET-GOLDEN JACK, L.L.C., a Delaware limited liability company, as Landlord, and
BELL STATE BANK & TRUST, a North Dakota State Bank, as Tenant.

 

DEFINITIONS

 

Except as otherwise specifically defined in this Lease, the capitalized terms
used in this Lease have the meanings ascribed to them in the Appendix to Lease
that is attached to this Lease.

BASIC TERMS

 

The following Basic Terms are governed by the particular sections in this Lease
pertaining to the following information:

 

1. Premises: Suite 475, consisting of approximately 8,003 rentable square feet,
of the     Building commonly known as the Golden Hills Office Center. The    

Building is located at 701 Xenia Avenue South, Golden Valley,

Minnesota. The Premises are depicted on attached Exhibit 1.

2. Lease Term: 63 full calendar months (Section 1.2.1). 3. Commencement Date:
March 1, 2014. 4. Basic Rent:  

 

Months Annualized Monthly Ratelrsf 3/1/2014 through 5/31/2014 Abated (Section
2.5) Abated Abated 6/1/2014 through 2/28/2015 $132,049.50 $11,004.13 $16.50
3/1/2015 through 2/29/2016 $136,051.00 $11,337.58 $17.00 3/1/2016 through
2/28/2017 $140,052.50 $11,671.04 $17.50 3/1/2017 through 2/28/2018 $144,054.00
$12,004.50 $18.00 3/1/2018 through 2/28/2019 $148,055.50 $12,337.96 $18.50
3/1/2019 through 5/31/2019 $152,057.00 $12,671.42 $19.00

 

5. Tenant's Share of Expenses Percentage: 4.1954%     6. Property Manager: IRET
Properties, a North Dakota Limited Partnership     10050 Crosstown Circle, Suite
105     Eden Prairie, MN 55344     Telephone: (952) 401-6600       7. Rent
Payment Address: IRET-Golden Jack, L.L.C.     IRET Properties     Attn: PM
Accounting (GL#1248; Golden Hills)     1400 31st Avenue SW, Suite 60 (overnight
delivery)     PO Box 1988 (regular mail)     Minot, ND 58701

 



1

 

 

8. Address of Landlord for Notices: IRET-Golden Jack, L.L.C.
c/o IRET Properties     Attn: General Counsel     1400 3151 Avenue SW, Suite 60
(overnight delivery)     PO Box 1988 (regular mail)     Minot, ND 58701        
With a copy to: Property Manager at the address described in Section 6 of the
Basic Terms.     9. Address of Tenant for Notices: Bell State Bank & Trust    
Attn: Mr. Gary V. Kirt     701 Xenia Avenue South, Suite 200     Golden Valley,
MN 55416       10. Brokers: Landlord's Broker: NorthMarq Real Estate Services
LLC     Tenant's Broker: Colliers International       11. Security Deposit:
$17,000.00 (Section 17.4).       12. Permitted Use: Tenant shall use the
Premises only for general office purposes, and not for any other purpose
(Section 4.1).

 

ARTICLE 1

LEASE OF PREMISES AND LEASE TERM

 

1.1.          Premises. In consideration of the mutual covenants this Lease
describes, and subject to the terms, covenants and conditions set forth in this
Lease, Landlord leases the Premises to Tenant and Tenant leases the Premises
from Landlord. The rentable area of the Premises is the rentable area specified
in the Basic Terms. If Landlord determines in its sole but reasonable discretion
that the rentable area of the Premises differs from the rentable area specified
in the Basic Terms, then Landlord and Tenant shall amend this Lease accordingly;
provided, however, that any such amendment will operate prospectively only.
Landlord and Tenant will not make any retroactive adjustments to Rent payments
on account of any difference between the rentable area of the Premises specified
in the Basic Terms and the rentable area of the Premises as may be determined
after the Effective Date.

 

1.2.          Term, Possession, Delivery, and Commencement.

 

1.2.1.          Commencement and Expiration of Term. The Term of this Lease is
the period stated in Item 2 of the Basic Terms. The Term shall commence on the
Commencement Date and shall end on the last day of the last calendar month of
the Term.

 

1.2.2.          Tender of Possession; Early Access. Subject only to Force
Majeure and Tenant Delay, Landlord will complete the Tenant Improvements and
tender possession of the Premises to Tenant on the Commencement Date. Tenant
will not occupy the Premises before the Commencement Date without Landlord's
prior written consent, which consent Landlord may grant, withhold or condition
in its sole and absolute discretion. Notwithstanding the foregoing, Landlord
hereby allows Tenant access to the Premises beginning on February 17, 2014.
During this early access period, Tenant may only install its furniture, fixtures
and equipment in the Premises, Tenant shall not interfere with the construction
of the Tenant Improvements, and Tenant shall comply with and observe all terms
and conditions of this Lease (other than Tenant's obligation to pay Rent).
Tenant shall not have exclusive access to, or control of, the Premises during
the early access period. Landlord reserves to itself and its agents the right to
access and control the Premises during the early access period.

 



2

 

 

1.2.3.          Termination Option. Tenant may elect to terminate this Lease
(the "Early Termination Option") effective as of May 31, 2017 (the "Early
Termination Date"), by giving Landlord prior written notice ("Tenant's Early
Termination Notice") on or before August 31, 2016, provided that: (1) on or
before the Early Termination Date, Tenant has paid Landlord all amounts due and
owing under the Lease; and (2) Tenant pays to Landlord concurrently with
Tenant's Early Termination Notice a termination fee equal to (a) $24,009.00 (2
months of Basic Rent), plus (b) 2 months of Tenant's Share of Expenses for the
Premises (based on Landlord's reasonable estimate of such Expenses), and plus
(c) the unamortized portion of the Landlord's leasing costs (including without
limitation all leasing commission charges, the Abated Rent, and the Allowance),
based on amortizing such costs with interest thereon at the rate of 6% per
annum, in equal installments of interest and principal over the last 36 months
of the initial Term. Tenant's right to exercise this Early Termination Option is
conditioned on there being no uncured Event of Default at the time of exercise
of the Early Termination Option or on the Early Termination Date. If this Early
Termination Option is timely exercised, then Tenant will deliver possession of
the Premises to Landlord on the Early Termination Date in accordance with the
terms of this Lease and all other terms will apply as if this Lease had expired
according to its terms, including Tenant's Share of Expenses attributable to
periods prior to the Early Termination Date at such time as such obligation is
determined. If Tenant fails to timely give notice, then Tenant will be deemed to
have waived its right to terminate pursuant to this Section. This Early
Termination Option is personal to Tenant (and not to any assignee or subtenant)
and may not be assigned, it being agreed such right is not appurtenant to the
Premises or this Lease; upon a Transfer of the Lease by Tenant, this Section is
null and void.

 

1.3.          Quiet Enjoyment. Subject to the terms of this Lease, Landlord
covenants that if Tenant timely (a) pays all Rent and other charges provided for
herein, (b) performs all of its obligations provided for herein, and (c)
observes all of the other provisions hereof, then Tenant shall at ail times
during the Term peaceably and quietly have, hold and enjoy the Premises, without
interruption or disturbance by Landlord, or anyone claiming through or under
Landlord.

 

ARTICLE 2
RENT

 

2.1.          Basic Rent. Tenant will pay Basic Rent in monthly installments to
Landlord, in advance, without offset or deduction, commencing on the
Commencement Date and continuing on the first day of each and every calendar
month after the Commencement Date during the Term. Tenant will make all Basic
Rent payments to Landlord at the address specified in the Basic Terms or at such
other place or in such other manner as Landlord may from time to time designate
in writing. Tenant will make all Basic Rent payments without Landlord's previous
demand, invoice or notice for payment. Landlord and Tenant will prorate, on a
per diem basis, Basic Rent for any partial month within the Term.

 

2.2.          Additional Rent. Article 3 of this Lease requires Tenant to pay
certain Additional Rent pursuant to estimates Landlord delivers to Tenant.
Tenant will make all payments of estimated Additional Rent in accordance with
Article 3 without deduction or offset and without Landlord's previous demand,
invoice or notice for payment. Tenant will pay all other Additional Rent
described in this Lease that is not estimated under Article 3 within 10 days
after receiving Landlord's invoice for such Additional Rent. Tenant will make
all Additional Rent payments to the same location and, except as set forth in
the preceding sentence, in the same manner as Tenant's payments of Basic Rent.

 

2.3.          Delinquent Rental Payments. If Tenant does not pay any installment
of Basic Rent or any Additional Rent within 5 Business Days after the date the
payment is due, then Tenant will pay Landlord an additional amount equal to the
greater of (a) interest on the delinquent payment calculated at the Maximum Rate
from the date when the payment is due through the date the payment is made, or
(b) a late payment charge equal to 5% of the amount of the delinquent payment.
Landlord's right to such compensation for any such delinquency is in addition to
all of Landlord's rights and remedies under this Lease, at law or in equity.
Notwithstanding anything in this Section to the contrary, Landlord agrees that
it shall only impose the interest or the late payment charge on delinquent
amounts if Tenant fails to make timely payment of Rent on more than 1 occasion
in any 12 month period.

 



3

 

 

2.4.          Independent Obligations. Notwithstanding anything to the contrary
in this Lease, Tenant's covenant and obligation to pay Rent is independent from
any of Landlord's covenants, obligations, warranties or representations in this
Lease.

 

2.5.          Abated Rent. Notwithstanding anything to the contrary, Tenant may
occupy the Premises and shall be entitled to the full abatement of Basic Rent
and Additional Rent attributable to Tenant's Share of Expenses (the "Abated
Rent") for the period of March 1, 2014 through May 31, 2014. The parties agree
that the value of the Abated Rent shall be $59,082.15. If no uncured Event of
Default by Tenant occurs prior to the expiration of the Term, then Tenant shall
have no obligation to pay the Abated Rent. The Abated Rent shall be amortized on
a straight-line basis in equal monthly installments over the 36-month period
commencing on June 1, 2014. If at any time during said period an Event of
Default occurs, and if said default is not cured as provided in this Lease, then
Tenant shall pay to Landlord, in addition to all other amounts owed hereunder, a
sum equal to the portion of the Abated Rent that has not been amortized as of
the date the Event of Default occurs.

 

ARTICLE 3

PROPERTY TAXES AND OPERATING EXPENSES

 

3.1.          Payment of Expenses. Tenant will pay, as Additional Rent and in
the manner this Article 3 describes, Tenant's Share of Expenses due and payable
during any calendar year of the Term. Landlord will prorate Tenant's Share of
Expenses due and payable during the calendar year in which the Lease commences
or terminates as of the Commencement Date or termination date, as applicable, on
a per diem basis based on the number of days of the Term within such calendar
year.

 

3.2.          Estimation of Tenant's Share of Expenses. Landlord will deliver to
Tenant a written estimate of the following for each calendar year of the Term:
(a) Property Taxes, (b) Operating Expenses, (c) Tenant's Share of Expenses
Percentage and (d) the annual and monthly Additional Rent attributable to
Tenant's Share of Expenses.

 

3.3.          Payment of Estimated Tenant's Share of Expenses. Tenant will pay
the amount Landlord estimates as Tenant's Share of Expenses under Section 3.2
for each calendar year of the Term in equal monthly installments, in advance, on
the first day of each month during such calendar year. If Landlord has not
delivered the estimates to Tenant by the first day of January of the applicable
calendar year, then Tenant will continue paying Tenant's Share of Expenses based
on Landlord's estimates for the previous calendar year. When Tenant receives
Landlord's estimates for the current calendar year, Tenant will pay the
estimated amount (less amounts Tenant paid to Landlord in accordance with the
immediately preceding sentence) in equal monthly installments over the balance
of such calendar year, with the number of installments being equal to the number
of full calendar months remaining in such calendar year.

 

3.4.          Re-Estimation of Expenses. Landlord may re-estimate Expenses from
time to time during the Term. In such event, Landlord will re-estimate the
monthly Additional Rent attributable to Tenant's Share of Expenses to an amount
sufficient for Tenant to pay the re-estimated monthly amount over the balance of
the calendar year. Landlord will notify Tenant of the re-estimate and Tenant
will pay the re-estimated amount in the manner provided in the last sentence of
Section 3.3.

 

3.5.          Confirmation of Tenant's Share of Expenses. After the end of each
calendar year within the Term, Landlord will determine the actual amount of
Expenses and Tenant's Share of Expenses for the expired calendar year and
deliver to Tenant a written statement of such amounts. If Tenant paid less than
the actual amount of Tenant's Share of Expenses specified in the statement,
Tenant will pay the difference to Landlord as Additional Rent in the manner
Section 2.2 describes. If Tenant paid more than the actual amount of Tenant's
Share of Expenses specified in the statement, then Landlord (at Landlord's
option) will either (a) refund the excess amount to Tenant, or (b) credit the
excess amount against Tenant's next due monthly installment or installments of
estimated Additional Rent. If Landlord is delayed in delivering such statement
to Tenant, such delay does not constitute Landlord's waiver of Landlord's rights
under this Section or release Tenant from any of its obligations hereunder.
Tenant acknowledges that, for purposes of accounting for Expenses, Landlord may
dose a "calendar" year on December 20th of that year; if Landlord actually does
so, then Landlord's determination of the actual amount of Expenses for the
following calendar year will include any Expenses attributable to the period of
December 21st through December 315t of the previous calendar year.

 



4

 

 

3.6.          Tenant's Inspection and Audit Rights. If (i) Tenant is not in
default in the performance of any of its obligations under this Lease beyond any
applicable cure period, and if (ii) Tenant disputes Landlord's determination of
the actual amount of Expenses or Tenant's Share of Expenses for any calendar
year, and if (iii) Tenant delivers to Landlord written notice of the dispute
within 60 days after Landlord's delivery of the statement of such amount under
Section 3.5, then Tenant at Tenant's sole cost and expense, upon prior written
notice and during regular business hours at the location where Landlord or its
Property Manager maintains the applicable records may cause a qualified
financial officer reasonably acceptable to Landlord to audit Landlord's records
relating to the disputed amounts. Tenant's objection to Landlord's determination
of Expenses or Tenant's Share of Expenses shall be deemed withdrawn unless
Tenant completes and delivers the audit to Landlord within 90 days after the
date Tenant delivers its dispute notice to Landlord under this Section. If the
audit shows that the amount Landlord charged Tenant for Tenant's Share of
Expenses was greater than the amount this Article 3 obligates Tenant to pay,
then, unless Landlord reasonably contests the audit, Landlord will refund the
excess amount to Tenant within 10 days after Landlord receives a copy of the
audit report. If the audit shows that the amount Landlord charged Tenant for
Tenant's Share of Expenses was less than the amount this Article 3 obligates
Tenant to pay, then Tenant will pay to Landlord within 10 days as Additional
Rent the difference between the amount Tenant paid and the amount determined in
the audit. Pending resolution of any audit under this Section, Tenant will
continue to pay to Landlord the estimated amounts of Tenant's Share of Expenses
in accordance with Sections 3.3 and 3.4. Tenant must keep all information it
obtains in any audit strictly confidential and may only use such information for
the limited purpose this section describes and for Tenant's own account.

 

3.7.          Annual Amendment to Tenant's Share of Expenses Percentage.
Notwithstanding any contrary language in this Lease, Landlord may change
Tenant's Share of Expenses Percentage each calendar year to the percentage
Landlord calculates by dividing the rentable area of the Premises by the
rentable area of the Building for such calendar year. Storage space shall not be
included in Landlord's calculation of the rentable area of the Building.
Landlord will notify Tenant of such change, if any, at the time Landlord
delivers its estimates to Tenant under Section 3.2.

 

3.8.          Landlord's Right to Contest Property Taxes. Landlord may in its
sole discretion contest the amount or validity, in whole or in part, of any
Property Taxes. Landlord may include in its computation of Property Taxes the
costs and expenses Landlord incurred in connection with any such contest
(including but not limited to reasonable attorney's fees). Tenant may not
contest Property Taxes.

 

3.9.          Adjustment for Variable Operating Expenses. Notwithstanding any
contrary language in this Article 3, if 95% or more of the rentable area of the
Building is not occupied at all times during any calendar year pursuant to
leases under which the terms have commenced for such calendar year, then
Landlord may reasonably and equitably adjust its computation of Operating
Expenses for that calendar year to obligate Tenant to pay all components of
Operating Expenses that vary based on occupancy in an amount equal to the amount
Tenant would have paid for such components of Operating Expenses had 95% of the
rentable area of the Building been occupied at all times during such calendar
year pursuant to leases under which the terms have commenced for such calendar
year. Landlord will equitably adjust Operating Expenses to account for any
Operating Expense any tenant of the Building pays directly to a service
provider.

 

ARTICLE 4
USE

 

4.1.          Permitted Use. Tenant shall use the Premises only for the use
specified in Item 12 of the Basic Terms (the "Permitted Use"), and not for any
other purpose. Tenant will not use the Property or knowingly permit the Property
to be used in violation of any Laws or in any manner that would (a) cause injury
or damage to the Property or to the person or property of any other tenant on
the Property; (b) cause substantial diminution in the value or usefulness of all
or any part of the Property (reasonable wear and tear excepted); or (c)
constitute waste or a public or private nuisance. Tenant will obtain and
maintain, at Tenant's sole cost and expense, all permits and approvals required
under the Laws for Tenant's use of the Premises.

 

4.2.          Acceptance of Premises. Tenant acknowledges that neither Landlord
nor any agent, contractor or employee of Landlord have made any representation
or warranty of any kind with respect to the Premises, the Building, or the
Property, specifically including but not limited to any representation or
warranty of suitability or fitness of the Premises, Building, or the Property
for any particular purpose. Subject only to Section 17.1 below, Tenant accepts
the Premises, the Building, and the Property in an "AS IS - WHERE IS" condition.

 



5

 

 

4.3.          Laws & Building Rules. This Lease is subject and subordinate to
all Laws. Tenant shall at all times comply with the rules and regulations for
the Building set forth in Exhibit 4.3 (the "Building Rules"), and with any
reasonable additions thereto and modifications thereof adopted from time to time
by Landlord of which Tenant has been given at least 10 days prior written
notice, and each such rule or regulation shall be deemed to be a covenant of
this Lease to be performed and observed by Tenant. Landlord will enforce the
Building Rules against the occupants of the Building in a non-arbitrary and
non-discriminatory manner. In the event of any conflict between the Building
Rules and this Lease, this Lease shall control.

 

4.4.          Common Area. Landlord grants Tenant the non-exclusive right,
together with all other occupants of the Building and their agents, employees
and invitees, to use the Common Area during the Term, subject to all Laws.
Landlord, at Landlord's sole and absolute discretion (but subject to Section 9.3
below), may make changes to the Common Area. Landlord's rights regarding the
Common Area include without limitation the right to: (a) restrain unauthorized
persons from using the Common Area; (b) place permanent or temporary kiosks,
displays, carts or stands in the Common Area and lease the same to others; (c)
temporarily close any portion of the Common Area (i) for repairs, improvements
or Alterations, (ii) to discourage unauthorized use, (iii) to prevent dedication
or prescriptive rights, or (iv) for any other reason that Landlord reasonably
deems necessary; (d) change the shape and size of the Common Area; (e) add,
eliminate or change the location of any improvements located in the Common Area;
and (f) impose and revise Building Rules concerning use of the Common Area
(including without limitation the parking facilities).

 

4.5.          Signs.

 

4.6.1. Directory Listing. Landlord shall provide Tenant with one standard
building directory listing in the interior lobby of the Building, identifying
Tenant and Tenant's suite number (the "Directory Listing"). Landlord shall be
responsible for the cost of the initial Directory Listing. Tenant shall
reimburse Landlord as Additional Rent for all costs incurred by Landlord in
making any changes or additions to the Directory Listing that Tenant requests.

 

4.5.2. Entry Sign. Landlord shall also provide Tenant with one suite entry sign
at the main entrance to the Premises, in a style and location specified by
Landlord in its sole but reasonable discretion, identifying Tenant and Tenant's
suite number (the "Entry Sign"). Landlord shall be responsible for the cost of
the initial Entry Sign. Tenant shall reimburse Landlord as Additional Rent for
all costs incurred by Landlord in making any changes or additions to the Entry
Sign that Tenant requests.

 

4.5.3. Except for the signs specifically allowed in this Section 4.5, no other
sign, advertisement, graphics of any nature, or notice shall be inscribed,
painted, affixed, or displayed on the windows or exterior walls of the Premises,
or on any public area of the Building, without Landlord's prior written consent
(which consent Landlord may withhold or condition in its sole but reasonable
discretion). All permitted signs shall comply with the Laws, and shall be
installed and maintained at Tenant's sole expense. Landlord may immediately
remove at Tenant's sole cost and expense any sign, advertisement, graphics, or
notice that violates this Section 4.5. The rights granted to Tenant pursuant to
this Section 4.5 are personal to Tenant and no subtenants of Tenant shall have
any rights under this Section 4.5.

 

4.6.          Tenant Devices and Equipment. Tenant will not use any device or
equipment in the Premises or otherwise on the Property that causes substantial
noise, odor or vibration, without Landlord's prior written consent (which
consent Landlord may grant, withhold or condition in its sole and absolute
discretion). Tenant will not connect any device or equipment to the Building's
electrical or plumbing systems except through the electrical and water outlets
in the Premises that were installed (or otherwise approved in writing) by
Landlord. No antenna, satellite dish, or other communications equipment shall be
allowed without Landlord's prior written consent (which consent Landlord may
grant, withhold or condition in its sole and absolute discretion). In the event
Landlord consents to Tenant's installation of an antenna, satellite dish, or
other communications equipment on the Property (including without limitation on
the roof of the Building), then Landlord and Tenant shall execute a
Communications Equipment License in form required by Landlord in its sole but
reasonable discretion. Tenant acknowledges that the installation of any such
communications equipment shall be deemed an "Alteration" subject to the terms
and conditions of Article 8 of this Lease.

 



6

 

 

ARTICLE 5

HAZARDOUS MATERIALS

 

5.1.          Compliance with Hazardous Materials Laws. Tenant will not cause or
allow any Hazardous Material to be brought upon, kept or used on the Property in
quantities reportable under any Hazardous Materials Law, or in a manner or for a
purpose prohibited by or that could result in liability under any Hazardous
Materials Law. Tenant, at its sole cost and expense, will comply with all
Hazardous Materials Laws and prudent industry practice relating to the presence,
treatment, storage, transportation, disposal, release or management of Hazardous
Materials in, on, under or about the Property required for Tenant's use of the
Premises and will notify Landlord of any and all Hazardous Materials Tenant
brings upon, keeps or uses on the Property (other than small quantities of those
Hazardous Materials customarily used in the course of general office activities,
such as copier fluids and cleaning supplies, provided that Tenant complies with
all Hazardous Materials Laws with respect thereto). On or before the expiration
or earlier termination of this Lease, Tenant, at its sole cost and expense, will
completely remove from the Property (regardless whether any Hazardous Materials
Law requires removal), in compliance with all Hazardous Materials Laws, all
Hazardous Materials Tenant causes or allows to be present in, on, under or about
the Property. Tenant will not take any remedial action in response to the
presence of any Hazardous Materials in on, under or about the Property, nor
enter into any settlement agreement, consent decree or other compromise with
respect to any Claims relating to or in any way connected with Hazardous
Materials in, on, under or about the Property; without first notifying Landlord
of Tenant's intention to do so and affording Landlord reasonable opportunity to
investigate, appear, intervene and otherwise assert and protect Landlord's
interest in the Property.

 

5.2.          Notice of Actions. Tenant will notify Landlord of any of the
following actions affecting Landlord, Tenant, or the Property that result from
or in any way relate to Tenant's use of the Property immediately after receiving
notice of the same: (a) any enforcement, clean-up, removal or other governmental
or regulatory action instituted, completed or threatened under any Hazardous
Materials Law; (b) any Claim made or threatened by any person relating to
damage, contribution, liability, cost recovery, compensation, loss or injury
resulting from or claimed to result from any Hazardous Material; and (c) any
reports made by any person, including Tenant, to any environmental agency
relating to any Hazardous Material, including any complaints, notices, warnings
or asserted violations. Tenant will also deliver to Landlord, as promptly as
possible and in any event within 5 Business Days after Tenant first receives or
sends the same, copies of all Claims, reports, complaints, notices, warnings or
asserted violations relating in any way to the Premises or Tenant's use of the
Premises. Upon Landlord's written request, Tenant will promptly deliver to
Landlord documentation reasonably acceptable to Landlord reflecting the legal
and proper disposal of all Hazardous Materials removed or to be removed from the
Premises. All such documentation will list Tenant or its agent as a responsible
party and will not attribute responsibility for any such Hazardous Materials to
Landlord or Property Manager.

 

5.3.          Disclosure and Warning Obligations. Tenant acknowledges and agrees
that all reporting and warning obligations required under Hazardous Materials
Laws resulting from or in any way relating to Tenant's use of the Premises or
the Property are Tenant's sole responsibility, regardless of whether the
Hazardous Materials Laws permit or require Landlord to report or warn.

 

5.4.          Landlord Indemnification. Landlord shall release, indemnify,
defend (with counsel reasonably acceptable to both Landlord and Tenant),
protect, and hold harmless Tenant from and against all damages (excluding
consequential, punitive or similar type damages), costs, losses, expenses
(including, but not limited to, reasonable attorneys' fees and engineering fees)
arising from or attributable to the existence of any Hazardous Materials at the
Property in reportable quantities in violation of applicable Hazardous Materials
Laws to the extent caused by Landlord; provided, however, in case any claim,
action, suit or proceeding shall be brought against Tenant and such matter is
subject to Landlord's indemnification as provided above, Tenant shall promptly
notify Landlord of the same in time to avoid any prejudice to Landlord and
Landlord shall have the right to assume and control the defense thereof with
counsel of its own selection, and Landlord shall have the right to control any
remediation. The obligations of Landlord under this section shall survive the
expiration or earlier termination of this Lease.

 



7

 

 

5.5.          Tenant Indemnification. Tenant will release, indemnify, defend
(with counsel reasonably acceptable to both Landlord and Tenant), protect and
hold harmless the Landlord Parties from and against any and all Claims
whatsoever arising or resulting, in whole or in part, directly or indirectly,
from the presence, treatment, storage, transportation, disposal, release or
management of Hazardous Materials in, on, under, upon or from the Property
(including water tables and atmosphere) resulting from or in any way related to
Tenant's use of the Premises or the Property. Tenant's obligations under this
section include, without limitation and whether foreseeable or unforeseeable:
(a) the costs of any required or necessary repair, clean-up, detoxification or
decontamination of the Property; (b) the costs of implementing any closure,
remediation or other required action in connection therewith as stated above;
(c) the value of any loss of use and any diminution in value of the Property;
and (d) consultants' fees, experts' fees and response costs. The obligations of
Tenant under this section shall survive the expiration or earlier termination of
this Lease.

 

ARTICLE 6
SERVICES

 

6.1.          Landlord's Obligations. Landlord will provide the following
services, the costs of which are Operating Expenses:

 

6.1.1.          Janitorial Service. Landlord will provide janitorial service in
the Premises, in accordance with Landlord's schedule for the Building,
including: (a) cleaning and trash removal; (b) dusting and vacuuming; (c)
maintaining towels, tissue and other restroom supplies; (d) periodic interior
and exterior window washing and cleaning; (e) periodic waxing of uncarpeted
floors; and (f) such other work as is customarily performed in connection with
nightly janitorial services in buildings similar in construction, location, use
and occupancy to the Building.

 

6.1.2.          Electrical Energy; Lighting. Landlord will provide electrical
energy to the Premises for lighting and for operating office machines for
general office use. Said electrical energy will not be sufficient for lighting
in excess of 2.2 watts per square foot installed or for any electrical equipment
that singularly consumes more than 1.0 kilowatts per hour at rated capacity or
requires a voltage other than 120 volts single phase. Tenant will not use any
equipment requiring electrical energy in excess of the above standards without
Landlord's prior written consent, which consent Landlord will not unreasonably
withhold but may condition on Tenant paying all costs of installing the
equipment and facilities necessary to furnish such excess energy, plus an amount
equal to the average cost per unit of electricity for the Building applied to
the excess use (as reasonably determined either by an engineer selected by
Landlord or by submeter installed by Landlord at Tenant's sole cost). Landlord
will replace all lighting bulbs, tubes, ballasts and starters within the
Premises; if such lighting costs are not included in Operating Expenses, then
Tenant will pay such costs as Additional Rent.

 

6.1.3.          Heating, Ventilation and Air Conditioning. During regular
business hours, Landlord will provide heating, ventilation and air conditioning
to the Premises sufficient to maintain, in Landlord's reasonable judgment,
comfortable temperatures in the Premises. During other times, Landlord will
provide heat and air conditioning upon Tenant's reasonable advance notice;
provided, however, that Tenant shall pay Landlord, as Additional Rent, for such
extended service on an hourly basis at the prevailing rates reasonably
established by Landlord. Landlord will provide air conditioning to the Premises
based on standard lighting and general office use only.

 

6.1.4.          Water. Landlord will provide hot and cold water from standard
building outlets for restroom and drinking purposes.

 

6.1.5.          Elevator Service. Landlord will provide elevator service to be
used by Tenant in common with other tenants. Landlord may restrict Tenant's use
of elevators for freight purposes to hours Landlord reasonably determines.
Landlord may limit the operation of elevators at times other than regular
business hours.

 



8

 

 

6.2.          Tenant's Obligations. If any utility serving the Premises is
separately metered and separately charged, and if the applicable utility company
directly charges Tenant for such utility services, then Tenant is solely
responsible for paying such charges directly to the applicable utility companies
prior to delinquency, and such charges are not Operating Expenses. Except as
specifically provided in Sections 6.1, Tenant will obtain and pay for all other
utilities and services Tenant requires with respect to the Premises, including
but not limited to utility hook-up and connection charges. In the event a
service is provided to the Premises and to some but not all of the remainder of
the Building, then Tenant shall pay its pro rata share of the cost of providing
the service (including Landlord's administrative and overhead costs) as
Additional Rent; Tenant's pro rata share shall be computed by dividing the
rentable area of the Premises by the total rentable area of the portion of the
Building to which the service is provided.

 

6.3.          Other Provisions Relating to Services. Landlord is not required to
provide any heat, air conditioning, electricity or other service in excess of
that required by governmental guidelines or other Laws. Landlord reserves the
sole and exclusive right to select the provider of any utility or service to the
Property, and to determine whether the Premises or any other portion of the
Property may or will be separately metered or separately supplied. Landlord
reserves the right, from time to time, to make reasonable and non-discriminatory
modifications to the above standards for utilities and services. No interruption
in or temporary stoppage of any of the utilities or other services this Article
6 describes is to be deemed an eviction or disturbance of Tenant's use and
possession of the Premises, nor does any such interruption or stoppage relieve
Tenant from any obligation this Lease describes, render Landlord liable for
damages, or entitle Tenant to any abatement of Rent; provided, however, that if
any such interruption or temporary stoppage is primarily caused by a negligent
act or omission of Landlord and continues for more than 5 consecutive Business
Days, then Rent hereunder shall abate until such interruption or temporary
stoppage either ceases or is no longer primarily caused by a negligent act or
omission of Landlord.

 

ARTICLE 7

MAINTENANCE AND REPAIR

 

7.1.          Landlord's Obligations. Except as otherwise provided in this
Lease, Landlord will repair and maintain the following in good order, condition
and repair (including any necessary replacements): (a) the roof, footings,
foundation, and the structural integrity of exterior and interior load-bearing
walls of the Building; (b) the electrical, mechanical, plumbing, heating and air
conditioning systems located in the Building and serving the Common Area (or
otherwise serving and used in common by multiple tenants of the Building); (c)
the Common Area; and (d) the portions of the electrical, mechanical, plumbing,
heating and air conditioning systems and components that only serve the
Premises. The costs and expenses incurred by Landlord in complying with
subsections (a), (b) and (c) of this Section 7.1 shall be included in Operating
Expenses. All of the costs and expenses incurred by Landlord in complying with
subsection (d) of this Section 7.1 shall be reimbursed by Tenant to Landlord as
Additional Rent.

 

7.2.          Tenant's Obligations.

 

7.2.1.          Maintenance of Premises. Landlord is not required to repair or
maintain the Premises or the Property (or to make any Alterations to the
Premises or Property), except as otherwise specifically provided in this Lease.
Except as specifically set forth in Section 7.1, Tenant is solely responsible
for the repair, maintenance, replacement, operation, condition and management of
the Premises. Except as specifically set forth in Section 7.1, Tenant at its
sole cost and expense will keep and maintain the Premises (including without
limitation all non-structural interior portions; lighting systems; interior
surfaces of exterior walls; and interior moldings, partitions, glass, doors and
ceilings) in good order, condition and repair, reasonable wear and tear and
damage from insured casualties excepted. Tenant's repairs will be at least equal
in quality and workmanship to the original work and Tenant will make the repairs
in accordance with all Laws. Tenant will keep the Premises in a neat and
sanitary condition and will not commit any nuisance or waste in, on or about the
Premises or the Property. Notwithstanding anything to the contrary in this
Lease, Tenant shall at its sole cost maintain and repair any systems or
equipment installed by Tenant; Landlord is not required to repair or maintain
any systems or equipment installed by Tenant. Tenant shall release, indemnify,
protect and defend Landlord against (with counsel reasonably acceptable to
Landlord), and hold Landlord harmless from, any Claims or damages resulting from
any penetrations or perforations of the roof or exterior walls of the Building
caused or allowed by Tenant.

 



9

 

 

7.2.2.          Alterations Required by Laws. If any governmental authority
requires any Alteration to the Building or the Premises as a result of Tenant's
particular use of the Premises, or as a result of any Alteration to the Premises
made by or on behalf of Tenant, or if Tenant's particular use of the Premises
subjects Landlord or the Property to any obligation under any Laws, then Tenant
will pay the cost of all such Alterations or the cost of compliance, as the case
may be. If any such Alterations are Structural Alterations, then Landlord will
make the Structural Alterations; provided, however, that Landlord may require
Tenant to deposit with Landlord an amount sufficient to pay the cost of the
Structural Alterations (including, without limitation, reasonable overhead and
administrative costs). If the Alterations are not Structural Alterations, Tenant
will make the Alterations at Tenant's sole cost and expense in accordance with
Article 8.

 

ARTICLE 8

CHANGES AND ALTERATIONS

 

8.1.          Landlord Approval. Tenant will not make any Structural Alterations
to the Premises or any Alterations to the Common Area. Tenant will not make any
other Alterations without Landlord's prior written consent, which consent
Landlord shall not unreasonably withhold; provided, however, that Landlord may
condition its consent in its reasonable discretion. Along with any request for
Landlord's consent, Tenant will deliver to Landlord complete plans and
specifications for the Alterations, and will identify any prospective
contractors for the Alterations. If Landlord approves the proposed Alterations,
Tenant, before commencing the Alterations or delivering (or accepting delivery
of) any materials to be used in connection with the Alterations, will deliver to
Landlord for Landlord's reasonable approval proof of insurance required by
Section 8.2, copies of all necessary permits and licenses, and such other
information relating to the Alterations as Landlord reasonably requests. Tenant
will not commence the Alterations before Landlord, in Landlord's reasonable
discretion, approves the foregoing deliveries. Tenant will construct all
approved Alterations or cause all approved Alterations to be constructed (a)
promptly by a licensed and properly bonded contractor, (b) in a good and
workmanlike manner, (c) in compliance with all Laws, (d) in accordance with all
orders, rules and regulations of the Board of Fire Underwriters having
jurisdiction over the Premises and any other body exercising similar functions,
and (e) in full compliance with all of Landlord's rules and regulations
applicable to third party contractors, subcontractors and suppliers performing
work at the Property.

 

8.2.          Tenant's Responsibility for Cost and Insurance. Tenant will pay
the cost and expense of all Alterations, and for any painting, restoring or
repairing of the Premises or the Property the Alterations occasion. Prior to
commencing the Alterations, Tenant will deliver the following to Landlord in
form and amount reasonably satisfactory to Landlord: (a) payment, performance
and demolition (if applicable) bonds; and (b) evidence that Tenant and each of
Tenant's contractors have in force liability insurance insuring against
construction related risks, in at least the form, amounts and coverages required
of Tenant under Article 10. The insurance policies described in the preceding
sentence shall name Landlord and Property Manager (and, if requested by
Landlord, Landlord's lender) as additional insureds.

 

8.3.          Construction Obligations and Ownership. Landlord may inspect
construction of the Alterations. Immediately after completing the Alterations,
Tenant will furnish Landlord with contractor affidavits, full and final
notarized lien waivers and receipted bills covering all labor and materials
expended and used in connection with the Alterations. Tenant will remove any
Alterations Tenant constructs in violation of this Article 8 within 10 days
after Landlord's written request and in any event prior to the expiration or
earlier termination of this Lease. All Alterations Tenant makes or installs
(including ail telephone, computer and other wiring and cabling located within
the walls of and outside the Premises, but excluding Tenant's movable trade
fixtures, furniture and equipment) become the property of Landlord upon
installation and, unless Landlord requires Tenant to remove the Alterations
(which removal requirement may be exercised by Landlord at the time Landlord
consents to such Alterations, or at the termination of the Lease), Tenant will
surrender the Alterations to Landlord upon the expiration or earlier termination
of this Lease at no cost to Landlord.

 

8.4.          Liens. Tenant will keep the Property free from any mechanics',
materialmens', designers' or other liens arising out of any work performed,
materials furnished or obligations incurred by or for Tenant or any person or
entity claiming by, through or under Tenant. Tenant will notify Landlord in
writing at least 30 days prior to commencing any Alterations in order to provide
Landlord the opportunity to record and post notices of non-responsibility or
such other protective notices available to Landlord under the Laws. If any such
liens are filed and Tenant, within 15 days after such filing, does not release
the same of record or provide Landlord with a bond or other surety satisfactory
to Landlord protecting Landlord and the Property against such liens, Landlord
may, without waiving its rights and remedies based upon such breach by Tenant
and without releasing Tenant from any obligation under this Lease, cause such
liens to be released by any means Landlord reasonably deems proper, including,
but not limited to, paying the claim giving rise to the lien or posting security
to cause the discharge of the lien. In such event, Tenant will reimburse
Landlord, as Additional Rent, for all amounts Landlord pays (including, without
limitation, reasonable attorneys' fees and costs).

 



10

 

 

8.5.          Indemnification. To the fullest extent allowable under the Laws,
Tenant will release, indemnify, protect, defend (with counsel reasonably
acceptable to Landlord) and hold harmless the Landlord Parties and the Property
from and against any Claims in any manner relating to or arising out of any
Alterations or any other work performed, materials furnished or obligations
incurred by or for Tenant or any person or entity claiming by, through or under
Tenant.

 

ARTICLE 9

RIGHTS RESERVED BY LANDLORD

 

9.1.          Landlord's Entry. Landlord and its authorized representatives may
at all reasonable times and upon reasonable notice to Tenant enter the Premises
to: (a) inspect the Premises; (b) exercise and perform Landlord's rights and
obligations under this Lease; (c) post notices of non-responsibility or other
protective notices available under the Laws; (d) show the Premises to current or
prospective mortgagees, or to prospective purchasers of the Property; or (e)
during the last 12 months of the Term, show the Premises to prospective tenants.
Landlord, in the event of any emergency, may enter the Premises at any time
without notice to Tenant. If Landlord receives prior written notification from
Tenant that specified areas within the Premises contain confidential materials,
then Landlord shall not enter such portions of the Premises unless accompanied
by a representative of Tenant except (i) in case of an emergency, or (ii) if
Tenant authorizes Landlord to enter such portions of the Premises without
accompaniment of Tenant's representative. Landlord's entry into the Premises is
not to be construed as a forcible or unlawful entry into, or detainer of, the
Premises or as an eviction of Tenant from all or any part of the Premises.
Subject to Section 9.3 below, Tenant will also permit Landlord (or its
designees) to erect, install, use, maintain, replace and repair pipes, cables,
conduits, plumbing and vents, and telephone, electric and other wires or other
items, in, to and through the Premises if Landlord reasonably determines that
such activities are necessary for properly operating and maintaining the
Building.

 

9.2.          Control of Property. Landlord reserves all rights respecting the
Property and Premises not specifically granted to Tenant under this Lease,
including, without limitation, the right to: (a) change the name or street
address of the Building; (b) designate and approve all types of signs, window
coverings, internal lighting and other aspects of the Premises and its contents
that may be visible from the exterior of the Premises; (c) grant any party the
exclusive right to conduct any business or render any service in the Building,
provided such exclusive right does not prohibit Tenant from using the Premises
for the Permitted Use; (d) close the Building after regular business hours,
except that Tenant and its employees and invitees may access the Premises after
regular business hours in accordance with such rules and regulations as Landlord
may reasonably prescribe from time to time for security purposes; (e) install,
operate and maintain security systems that monitor persons entering or leaving
the Building; (f) install and maintain pipes, ducts, conduits, wires and
structural elements in the Premises that serve other parts or other tenants of
the Building; (g) change the regular business hours of the Property; and (h)
retain and receive master keys or pass keys to the Premises and all doors in the
Premises. Notwithstanding the foregoing, or the provision of any
security-related services by Landlord, Landlord is not responsible for the
security of persons or property in the Premises or otherwise on the Property,
and Landlord is not liable in any way whatsoever for any breach of security
except to the extent directly caused by the gross negligence or willful
misconduct of Landlord or its agents.

 

9.3.          Interference with Tenant's Business. With respect to any provision
of this Lease which entitles or requires Landlord to make improvements,
alterations or repairs to the Premises, the Building or the Common Area,
Landlord agrees that such work shall not materially interfere with Tenant's use
and enjoyment of the Premises for the Permitted Use. Landlord shall endeavor,
when reasonably possible, to perform any such work so as to minimize disruption
to Tenant's business.

 

ARTICLE 10

INSURANCE AND LIABILITY

 

10.1.          Tenant's Insurance Obligations. Tenant, at all times during the
Term and during any early occupancy period, at Tenant's sole cost and expense,
will maintain the insurance this Section 10.1 describes.

 



11

 

 

10.1.1.          Liability Insurance. Tenant shall maintain commercial general
liability insurance (providing coverage at least as broad as the current ISO
commercial general liability form) with respect to the Premises and Tenant's
activities in the Premises and upon and about the Property, on an "occurrence"
basis, with minimum limits of $1,000,000 each occurrence and $3,000,000 general
aggregate. Such insurance must include the following specific coverage
provisions or endorsements: (a) broad form contractual liability insurance
insuring Tenant's obligations under this Lease; (b) naming Landlord and Property
Manager as additional insureds by an "Additional Insured - Managers or Lessors
of Premises" endorsement (or equivalent coverage or endorsement); (c) waiving
the insurer's subrogation rights against all Landlord Parties; (d) agreeing to
deliver notice to Landlord in accordance with policy provisions if any such
insurance is cancelled prior to the expiration date thereof; and (e) to the
extent allowed by Tenant's policy, expressly endorsing Landlord as a
cancellation notice recipient. Tenant shall provide Landlord with at least 3
Business Days prior written notice of cancellation or material reduction of the
insurance required by this Section 10.1.1. Tenant acknowledges and agrees that
Tenant's liability insurance will be provided on a primary and non-contributory
basis. If Tenant provides such liability insurance under a blanket policy, the
insurance must be made specifically applicable to the Premises and this Lease on
a "per location" basis.

 

10.1.2.          Other Insurance. Tenant shall maintain property insurance
(providing coverage at least as broad as the current ISO Special Form) for (a)
Tenant's furniture, equipment, fixtures, and other personal property, (b)
systems or equipment installed by Tenant during the Term, and (c) alterations,
improvements and changes to the Premises completed by Tenant at Tenant's
expense. Tenant shall also maintain such other insurance as may be required by
any Laws (including without limitation any necessary worker's compensation
insurance), or as may reasonably be required by Landlord from time to time. If
insurance obligations generally required of tenants in similar space in similar
buildings in the area in which the Property is located increase or otherwise
change, then Landlord may likewise increase or otherwise change Tenant's
insurance obligations under this Lease.

 

10.1.3.          Miscellaneous Insurance Provisions. All of Tenant's insurance
will be written by companies rated at least "Best A-VW and otherwise reasonably
satisfactory to Landlord. Tenant will deliver evidence of insurance reasonably
satisfactory to Landlord, (a) on or before the Commencement Date (and prior to
any earlier occupancy by Tenant), (b) not later than 10 Business Days prior to
the expiration of any current policy or certificate, and (c) at such other times
as Landlord may reasonably request. If Landlord allows Tenant to provide
evidence of liability insurance by certificate, then Tenant will deliver an
ACORD Form 25 certificate and will attach or cause to be attached to the
certificate copies of any endorsements this Section 10.1 requires. Tenant's
insurance must permit releases of liability and provide for waiver of
subrogation as provided in Section 10.3. Tenant acknowledges and agrees that
Landlord's establishment of minimum insurance requirements is not a
representation by Landlord that such limits are sufficient and does not limit
Tenant's liability under this Lease in any manner.

 

10.1.4.          Tenant's Failure to Insure. Notwithstanding any contrary
language in this Lease and any notice and cure rights this Lease provides
Tenant, if Tenant fails to provide Landlord with evidence of insurance as
required under this Section 10.1, and if such failure continues for more than 2
Business Days after Tenant's receipt of Landlord's written notice of such
failure, then Landlord may assume that Tenant is not maintaining the insurance
Section 10.1 requires Tenant to maintain and Landlord may (but is not obligated
to) without further demand upon Tenant or notice to Tenant and without giving
Tenant any cure right or waiving or releasing Tenant from any obligation
contained in this Lease, obtain such insurance for Landlord's benefit. In such
event, Tenant will pay to Landlord, as Additional Rent, all costs and expenses
Landlord incurs in obtaining such insurance. Landlord's exercise of its rights
under this section does not relieve Tenant from any default under this Lease.

 

10.2.          Landlord's Insurance Obligations. Landlord will (except for the
optional coverages and endorsements this Section 10.2 may describe) at all times
during the Term maintain the insurance this Section 10.2 describes. All premiums
and other costs and expenses Landlord incurs in connection with maintaining such
insurance (including without limitation a reasonable administrative fee for
maintaining and coordinating Landlord's insurance program) are Operating
Expenses.

 



12

 

 

10.2.1.          Property Insurance. Property insurance on the Building in an
amount not less than the full insurable replacement cost of the Building
insuring against loss or damage by such risks as are covered by the current ISO
Special Form policy. Landlord, at its option, may obtain such additional
coverages or endorsements as Landlord deems appropriate or necessary in its sole
but reasonable discretion, including without limitation insurance covering
foundation, grading, excavation and debris removal costs; business income and
rents insurance; earthquake insurance; terrorism insurance; and flood insurance.
Landlord may maintain such insurance in whole or in part under blanket policies.
Tenant acknowledges and agrees that Landlord shall have no obligation to
replace, rebuild, or restore, and that Landlord's property insurance will not
cover, any of the following: (a) Tenant's furniture, equipment, fixtures, and
personal property; (b) systems or equipment installed by Tenant during the Term;
or (c) alterations, improvements and changes to the Premises completed by Tenant
at Tenant's expense.

 

10.2.2.          Liability Insurance. Commercial general liability insurance
against claims for bodily injury and property damage occurring at the Property
in such amounts as Landlord deems appropriate or necessary in its sole but
reasonable discretion. Such liability insurance will only protect Landlord (and,
at Landlord's sole option, Landlord's lender and some or all of the Landlord
Parties). Such liability insurance will not protect or insure Tenant, and does
not replace or supplement the liability insurance this Lease obligates Tenant to
carry.

 

10.2.3.          Deductible. Tenant acknowledges that Landlord's insurance may
include deductible limits, that such deductible amounts reduce the insurance
premiums chargeable as Operating Expenses under the Lease, and that,
notwithstanding the waiver set forth in Section 10.3, such deductible amounts
shall either (i) be considered Operating Expenses under the Lease, or, (ii) if
any loss covered by Landlord's insurance resulted from the negligence or willful
misconduct of Tenant, be considered the sole responsibility of Tenant hereunder
to the extent of Tenant's fault.

 

10.3.          Mutual Waiver of Subrogation. Subject only to Section 10.2.3
above, each party hereby waives any and every right or cause of action for any
and all loss of, or damage to, any of its property (whether or not such loss or
damage is caused by the negligence or willful misconduct of the other party or
anyone for whom said other party may be responsible), which loss or damage is
actually covered by an insurance policy maintained by such party, but only to
the extent that such loss or damage is covered under any such insurance policy.

 

10.4.          Liability of Landlord and Tenant.

 

10.4.1.          The Landlord Parties shall not have any liability to Tenant for
any Claims based on or arising out of any of the following: the repair or
maintenance of any portion of the Premises; interruption in the use of the
Premises or any Common Area; any accident or damage resulting from any use or
operation by Landlord, Tenant or any other person or entity of the elevators or
the heating, cooling, electrical, or plumbing systems serving the Property;
termination of this Lease by reason of damage to the Premises or the Building;
fire, robbery, theft, vandalism, or any other casualty; actions of any other
tenant of the Building, or of any other third party; and leakage in any part of
the Premises or the Building from water, rain, ice or snow that may leak into,
or flow from, any part of the Premises or the Building, or from drains, pipes or
plumbing fixtures in the Premises or the Building. Any property placed by Tenant
in or about the Premises or the Property shall be at the sole risk of Tenant,
and Landlord shall not in any manner be responsible therefore. Notwithstanding
the foregoing, Landlord shall not be released from liability to Tenant for any
injury to the extent caused by the negligence or willful misconduct of Landlord.
In no event, however, shall Landlord have any liability to Tenant on account of
any claims for the interruption of or loss to Tenant's business or for any
indirect damages or consequential losses.

 

10.4.2.          In addition to Tenant's other indemnification obligations in
this Lease (but subject to Landlord's insurance obligations in Section 10.2
above), Tenant to the fullest extent allowable under the Laws shall release,
indemnify, protect, defend (with counsel reasonably acceptable to Landlord) and
hold harmless the Landlord Parties from and against all Claims arising from: (a)
any breach or default by Tenant in the performance of any of Tenant's covenants
or agreements in this Lease; (b) the negligence or willful misconduct of Tenant;
(c) any accident, injury, occurrence or damage in, about or to the Premises; and
(d) to the extent caused in whole or in part by Tenant, any accident, injury,
occurrence or damage in, about or to the Property.

 



13

 

 

10.4.3.          Subject to Tenant's insurance obligations in Section 10.1
above, Landlord to the fullest extent allowable under the Laws shall release,
indemnify, protect, defend (with counsel reasonably acceptable to Tenant) and
hold harmless the Tenant from and against all Claims arising from: (a) any
breach or default by Landlord in the performance of any of Landlord's covenants
or agreements in this Lease; (b) the negligence or willful misconduct of
Landlord; or (c) the possession, use, occupation, management, repair,
maintenance or control of the Common Area, except to the extent resulting from
the negligence or willful misconduct of Tenant. In no event, however, shall
Landlord have any liability to Tenant on account of any claims for the
interruption of or loss to Tenant's business or for any indirect damages or
consequential losses.

 

10.4.4.          Notwithstanding any provision to the contrary contained herein,
Tenant shall look solely to the estate and property of Landlord in and to the
Property (including the rents, profits and proceeds from the Property) in the
event of any claim against Landlord arising out of or in connection with this
Lease, the relationship of Landlord and Tenant, or Tenant's use of the Premises,
and Tenant agrees that the liability of Landlord arising out of or in connection
with this Lease, the relationship of Landlord and Tenant, or Tenant's use of the
Premises, shall be limited to such estate and property of Landlord in and to the
Property. No properties or assets of Landlord other than the estate and property
of Landlord in and to the Property and no property owned by any partner of
Landlord shall be subject to levy, execution or other enforcement procedures for
the satisfaction of any judgment (or other judicial process) or for the
satisfaction of any other remedy of Tenant arising out of or in connection with
this Lease, the relationship of Landlord and Tenant or Tenant's use of the
Premises.

 

ARTICLE 11

DAMAGE OR DESTRUCTION

 

11.1.          Tenant's Notice of Casualty. If the Premises or any part thereof
shall be damaged by fire or any other casualty, Tenant shall give immediate
written notice thereof to Landlord.

 

11.2.          Tenantable Within 180 Days. Except as provided in Section 11.4,
if a casualty renders the whole or any material part of the Premises
untenantable, and if Landlord determines in its sole but reasonable discretion
that it can make the Premises tenantable within 180 days after the Casualty
Date, then Landlord will notify Tenant within 20 Business Days after the
Casualty Date that Landlord will repair and restore the Building and the
Premises as required by Section 11.6. In the event that such restoration of the
Premises is not substantially completed within 180 days of the Casualty Date,
and provided that such delay in substantial completion results from a cause
other than Tenant Delay or Force Majeure, then Tenant shall have the right to
terminate this Lease by delivering 30 days' prior written notice to Landlord. In
the event the restoration of the Premises is substantially completed within such
30 day period, such right of termination shall be deemed to be void and without
effect.

 

11.3.          Not Tenantable Within 180 Days. If a casualty renders the whole
or any material part of the Premises untenantable and Landlord reasonably
determines in its sole discretion that it cannot make the Premises tenantable
within 180 days after the Casualty Date, then Landlord will so notify Tenant
within 20 Business Days after the Casualty Date and may, in such notice,
terminate this Lease effective on the date of Landlord's notice. If Landlord
determines that it cannot make the Premises tenantable within such 180-day
period, and if Landlord does not elect to terminate this Lease as provided in
this section, then Tenant may terminate this Lease by notifying Landlord within
30 days after Tenant's receipt of Landlord's notice, which termination will be
effective 30 days after Landlord's receipt of Tenant's notice.

 

11.4.          Building Substantially Damaged. Notwithstanding Section 11.2, if
the Building is damaged or destroyed by casualty (regardless whether the
Premises is affected) and either (a) fewer than 9 months remain in the Term
after the Casualty Date, or (b) the damage reduces the value of the improvements
on the Property by more than 50% (as determined by Landlord in its sole but
reasonable discretion), then, regardless of whether Landlord determines in its
reasonable discretion that it can make the Building tenantable within 180 days
after the Casualty Date, Landlord, at Landlord's option, by notifying Tenant
within 20 Business Days after the Casualty Date, may terminate this Lease
effective on the date of Landlord's notice.

 

11.5.          Insufficient Proceeds. Notwithstanding any contrary language in
this Article 11, if this Article 11 obligates Landlord to repair damage to the
Premises or Building caused by casualty, and if Landlord does not receive
sufficient insurance proceeds (excluding any deficiency caused by the amount of
any policy deductible) to repair all of the damage, or if the lender under any
Mortgage does not release to Landlord sufficient insurance proceeds to repair
all of the damage, then Landlord, at Landlord's option, by notifying Tenant
within 45 days after the Casualty Date, may terminate this Lease effective on
the date of Landlord's notice.

 



14

 

 

11.6.          Landlord's Repair Obligations. If this Lease is not terminated
under Sections 11.2 through 11.5 following a casualty, then Landlord shall
repair and restore the Premises (subject to the last sentence of Section 10.2.1)
and the Building to as near their condition prior to the casualty as is
reasonably possible with all commercially reasonable diligence and speed
(subject to delays caused by Tenant Delay or Force Majeure). In such case, this
Lease shall remain in full force and effect, but Basic Rent and Tenant's Share
of Expenses for the period during which the Premises are untenantable shall
abate pro rata (based upon the rentable area of the untenantable portion of the
Premises as compared with the rentable area of the entire Premises). In no event
is Landlord obligated to repair or restore (a) Tenant's furniture, equipment,
fixtures, and personal property; (b) systems or equipment installed by Tenant
during the Term; or (c) alterations, improvements and changes to the Premises
completed by Tenant at Tenant's expense. Landlord will, if necessary, equitably
adjust Tenant's Share of Expenses Percentage, subject to Section 3.7, to account
for any reduction in the rentable area of the Premises or Building resulting
from a casualty.

 

11.7.          Rent Apportionment Upon Termination. If either party terminates
this Lease under this Article 11, then Landlord will apportion Basic Rent and
Tenant's Share of Expenses on a per diem basis and Tenant will pay Basic Rent
and Tenant's Share of Expenses to (a) the date of the casualty if the event
renders the Premises completely untenantable or (b) if the event does not render
the Premises completely untenantable, the effective date of such termination
(provided that if a portion of the Premises is rendered untenantable, but the
remaining portion is tenantable, then Tenant's obligation to pay Basic Rent and
Tenant's Share of Expenses abates pro rata [based upon the rentable area of the
untenantable, portion of the Premises divided by the rentable area of the entire
Premises] from the date of the casualty and Tenant will pay the unabated portion
of the Rent to the date of such termination).

 

11.8.          Exclusive Casualty Remedy. The provisions of this Article 11 are
Tenant's sole and exclusive rights and remedies in the event of a casualty. To
the extent permitted by the Laws, Tenant waives the benefits of any Laws that
provide Tenant any abatement or termination rights (by virtue of a casualty) not
specifically described in this Article 11.

 

ARTICLE 12

CONDEMNATION

 

12.1.          Termination of Lease. If a Condemning Authority desires to effect
a Taking of all or any material part of the Property, then Landlord will
promptly notify Tenant. If Landlord and Tenant both reasonably conclude that the
Taking will render the Premises unsuitable for the Permitted Use, then Landlord
and Tenant will document such determination, and this Lease will terminate as of
the date the Condemning Authority takes possession of the portion of the
Property taken. Tenant will pay Rent to the date of termination. If a Condemning
Authority takes all or any material part of the Building, or if a Taking reduces
the value of the Property by 50% or more (as reasonably determined by Landlord
in its sole discretion), regardless whether the Premises is affected, then
Landlord, at Landlord's option, by notifying Tenant prior to the date the
Condemning Authority takes possession of the portion of the Property taken, may
terminate this Lease effective on the date the Condemning Authority takes
possession of the portion of the Property taken.

 

12.2.          Landlord's Repair Obligations. If this Lease does not terminate
with respect to the entire Premises under Section 12.1, and if the Taking
includes a portion of the Premises, then this Lease shall automatically
terminate as to the portion of the Premises taken as of the date the Condemning
Authority takes possession of the portion taken and Landlord will, at its sole
cost and expense, restore the remaining portion of the Premises to a complete
architectural unit with all commercially reasonable diligence and speed and will
reduce the Basic Rent for the period after the date the Condemning Authority
takes possession of the portion of the Premises taken to a sum equal to the
product of the Basic Rent provided for in this Lease multiplied by a fraction,
the numerator of which is the rentable area of the Premises after the Taking and
after Landlord restores the Premises to a complete architectural unit, and the
denominator of which is the rentable area of the Premises prior to the Taking.
Landlord will also equitably adjust Tenant's Share of Expenses Percentage for
the same period, subject to Section 3.7, to account for the reduction in the
rentable area of the Premises or the Building resulting from the Taking.
Tenant's obligation to pay Basic Rent and Tenant's Share of Expenses will abate
on a proportionate basis with respect to that portion of the Premises remaining
after the Taking that Tenant is unable to use during Landlord's restoration for
the period of time that Tenant is unable to use such portion of the Premises.

 



15

 

 

12.3.          Tenant's Participation. Except only as specifically set forth in
the last sentence of this Section, Landlord is entitled to receive and keep all
damages, awards or payments resulting from or paid on account of a Taking.
Tenant has no right to receive any award for its interest in this Lease or for
loss of leasehold (including without limitation any award for the unexpired
portion of the Term), and Tenant hereby assigns to Landlord any interest of
Tenant in any such award. Tenant may only prove in any condemnation proceedings,
and may only receive from the Condemning Authority: (i) any separate award for
damages to or condemnation of Tenant's movable trade fixtures and equipment, and
(ii) any separate award for relocation expenses.

 

12.4.          Exclusive Taking Remedy. The provisions of this Article 12 are
Tenant's sole and exclusive rights and remedies in the event of a Taking. To the
extent permitted by the Laws, Tenant waives the benefits of any Laws that
provide Tenant any abatement or termination rights or any right to receive any
payment or award (by virtue of a Taking) not specifically described in this
Article 12.

 

ARTICLE 13
TRANSFERS

 

13.1.          Restriction on Transfers.

 

13.1.1.          General Prohibition. Except as set forth in Section 13.1.2,
Tenant will not cause or suffer a Transfer without first obtaining Landlord's
written consent, which consent Landlord may grant, withhold, or condition in its
sole but reasonable discretion. If Landlord consents to the Transfer, then
Landlord may impose on Tenant or the transferee such reasonable conditions as
Landlord deems appropriate in its sole but reasonable discretion. Tenant's
request for Landlord's consent to a Transfer must describe in detail the
parties, terms and portion of the Premises affected. Tenant will, in connection
with requesting Landlord's consent, provide Landlord with a copy of any and all
documents and information regarding the proposed Transfer and the proposed
transferee as Landlord reasonably requests. Landlord will notify Tenant of
Landlord's election to consent or withhold consent within 30 days after
receiving Tenant's written request for consent to the Transfer. Tenant
acknowledges and agrees that no Transfer will release Tenant from any liability
or obligation under this Lease, and that Tenant shall remain liable to Landlord
after such a Transfer as a principal and not as a surety or guarantor, and that
the collection or acceptance of rent from any such assignee, transferee,
subtenant or occupant shall not constitute a waiver or release of Tenant under
any provision of the Lease. If Landlord consents to any Transfer, Tenant will
pay to Landlord, as Additional Rent, 50% of any amount Tenant receives on
account of the Transfer in excess of the amounts this Lease, after deducting the
third-party costs that Tenant reasonably and actually incurs to facilitate the
Transfer (including without limitation leasing commissions and attorneys fees,
but excluding improvement allowances and other inducement concessions). Any
attempted Transfer in violation of this Lease is null and void and constitutes a
breach of this Lease. Tenant acknowledges and agrees that Landlord's refusal to
consent to a Transfer shall be deemed not to have been unreasonably withheld if
(i) the proposed transferee is not of a type and quality consistent with the
first-class nature of the Building, (ii) the proposed transferee is a
governmental agency or any party by whom any suit or action could be defended on
the ground of sovereign immunity, (iii) the proposed transferee is already a
tenant at the Property, or is a party with whom the Landlord is presently
negotiating for the lease of space at the Property, (iv) the presence of the
proposed transferee in the Premises would cause Landlord to be in violation of
any other lease, or would trigger termination rights by any other tenant, (v)
the proposed transferee does not have the financial capacity and credit
worthiness to undertake and perform Tenant's obligations under this Lease, or
(vi) thp space to be assigned or sublet is not configured to allow appropriate
means of ingress and egress. Tenant also acknowledges that one or more existing
or future mortgagees of a Mortgage affecting the Property may have the right to
approve any Transfer and that, whenever that is the case, Landlord shall have
the absolute right to withhold its consent to a Transfer if any such mortgagee
withholds its consent thereto.

 

13.1.2.          Transfers to Affiliates. Provided that Tenant is not in default
in the performance of its obligations under this Lease, Tenant may cause a
Transfer to an Affiliate if: (a) Tenant notifies Landlord at least 30 days prior
to such Transfer; (b) the transferee assumes and agrees in a writing reasonably
acceptable to Landlord to perform Tenant's obligations under this Lease and to
observe all terms and conditions of this Lease; and (c) Tenant delivers to
Landlord, at the time of Tenant's notice, current financial statements of the
proposed transferee. Tenant acknowledges and agrees that a Transfer to an
Affiliate under this Section 13.1.2 will not release Tenant from any liability
or obligation under this Lease, and that Tenant shall remain liable to Landlord
after such a Transfer as a principal and not as a surety or guarantor.
Landlord's right described in Section 13.1.1 to share in any profit Tenant
receives from a Transfer permitted under this Section 13.1.2 does not apply to
any Transfer this Section 13.1.2 permits.

 



16

 

 

13.2.          Costs. Tenant will pay to Landlord, as Additional Rent, all costs
and expenses Landlord actually incurs in connection with any Transfer, including
without limitation reasonable attorneys' fees and other third-party expenses,
regardless whether Landlord consents to the Transfer.

 

ARTICLE 14

DEFAULTS; REMEDIES

 

14.1.          Events of Default. The occurrence of any of the following
constitutes an "Event of Default" by Tenant under this Lease:

 

14.1.1.          Failure to Pay Rent. Tenant fails to pay as and when due (a)
Basic Rent, (b) any installment of Tenant's Share of Expenses, or (c) any other
Additional Rent amount, and such failure continues for 10 days after Landlord
notifies Tenant of such failure.

 

14.1.2.          Failure to Perform. Tenant breaches or fails to perform any of
Tenant's non-monetary obligations under this Lease and the breach or failure
continues for a period of 30 days after Landlord notifies Tenant of such breach
or failure; provided, however, that if Tenant cannot reasonably cure its breach
or failure within said 30 day period, then Tenant's breach or failure is not an
Event of Default if Tenant promptly commences to cure its breach or failure and
thereafter diligently and in good faith pursues the cure and effects the cure
within a period of time that does not exceed 90 days after the date that
Landlord notified Tenant of the breach or failure. Notwithstanding any contrary
language in this Section 14.1.2, Tenant is not entitled to any notice or cure
period before an incurable breach of this Lease (or failure) becomes an Event of
Default.

 

14.1.3.          Misrepresentation. The existence of any material
misrepresentation or omission in any financial statements, correspondence or
other information provided to Landlord by or on behalf of Tenant in connection
with: (a) Tenant's negotiation or execution of this Lease; (b) Landlord's
evaluation of Tenant as a prospective tenant at the Property; (c) any proposed
or attempted Transfer; or (d) any consent or approval requested by Tenant under
this Lease.

 

14.1.4.          Other Defaults. (a) Tenant makes a general assignment or
general arrangement for the benefit of creditors; (b) a petition for
adjudication of bankruptcy or for reorganization or rearrangement is filed by
Tenant; (c) a petition for adjudication of bankruptcy or for reorganization or
rearrangement is filed against Tenant and is not dismissed within 60 days; (d) a
trustee or receiver is appointed to take possession of substantially all of
Tenant's assets located at the Premises or of Tenant's interest in this Lease
arid possession is not restored to Tenant within 30 days; or (e) substantially
all of Tenant's assets, substantially all of Tenant's assets located at the
Premises or Tenant's interest in this Lease is subjected to attachment,
execution or other judicial seizure not discharged within 30 days. If a court of
competent jurisdiction determines that any act described in this section does
not constitute an Event of Default, and the court appoints a trustee to take
possession of the Premises (or if Tenant remains a debtor in possession of the
Premises) and such trustee or Tenant transfers Tenant's interest hereunder, then
Landlord is entitled to receive, as Additional Rent, the amount by which the
Rent (or any other consideration) paid in connection with the Transfer exceeds
the Rent otherwise payable by Tenant under this Lease.

 

14.1.5.          Notice Requirements. The notices required by this Section 14.1
are intended to satisfy any and all notice requirements imposed by the Laws and
are not in addition to any such requirements.

 



17

 

 

14.2.          Remedies. Upon the occurrence of any Event of Default, Landlord,
at any time and from time to time, and without preventing Landlord from
exercising any other right or remedy, may exercise any one or more of the
following remedies:

 

14.2.1.          Termination of Tenant's Possession; Re-entry and Reletting
Right. Terminate Tenant's right to possess the Premises by any lawful means with
or without terminating this Lease, in which event Tenant will immediately
surrender possession of the Premises to Landlord. Unless Landlord specifically
states that it is terminating this Lease, Landlord's termination of Tenant's
right to possess the Premises is not to be construed as an election by Landlord
to terminate this Lease or Tenant's obligations and liabilities under this
Lease. In such event, this Lease continues in full force and effect (except for
Tenant's right to possess the Premises) and Tenant continues to be obligated for
and must pay all Rent as and when due under this Lease. If Landlord terminates
Tenant's right to possess the Premises, Landlord is not obligated to but may
re-enter the Premises and remove all persons and property from the Premises.
Landlord may store any property Landlord removes from the Premises in a public
warehouse or elsewhere at the cost and for the account of Tenant. Upon such
re-entry, Landlord is not obligated to but may relet all or any part of the
Premises to a third party or parties for Tenant's account. Tenant is immediately
liable to Landlord for all Re-entry Costs and must pay Landlord the same within
10 days after Landlord's notice to Tenant. Landlord may relet the Premises for a
period shorter or longer than the remaining Term. If Landlord relets all or any
part of the Premises, Tenant will continue to pay Rent when due under this Lease
and Landlord will refund to Tenant the Net Rent Landlord actually receives from
the reletting up to a maximum amount equal to the Rent paid by Tenant that came
due after Landlord's reletting. If the Net Rent Landlord actually receives from
reletting exceeds such Rent, Landlord will apply the excess sum to future Rent
due under this Lease. Landlord may retain any surplus Net Rent remaining at the
expiration of the Term.

 

14.2.2.          Termination of Lease. Terminate this Lease effective on the
date Landlord specifies in its termination notice to Tenant. Upon termination,
Tenant will immediately surrender possession of the Premises to Landlord. If
Landlord terminates this Lease, Landlord may recover from Tenant and Tenant will
pay to Landlord on demand all damages Landlord incurs by reason of Tenant's
default, including, without limitation: (a) all Rent due and payable under this
Lease as of the effective date of the termination; (b) any amount necessary to
compensate Landlord for any detriment proximately caused to Landlord by Tenant's
failure to perform its obligations under this Lease or which in the ordinary
course would likely result from Tenant's failure to perform, including but not
limited to any Re-entry Costs; (c) an amount equal to the difference between the
present worth, as of the effective date of the termination, of the Rent for the
balance of the Term remaining after the effective date of the termination
(assuming no termination) and the present worth, as of the effective date of the
termination, of a fair market Rent for the Premises for the same period (as
Landlord reasonably determines the fair market Rent); and (d) Tenant's Share of
Expenses to the extent Landlord is not otherwise reimbursed for such Expenses.
For purposes of this section, Landlord will utilize the Discount Rate to compute
present worth. Nothing in this section shall limit or prejudice Landlord's right
to prove and obtain damages in an amount equal to the maximum amount allowed by
the Laws, regardless whether such damages are greater than the amounts set forth
in this section.

 

14.2.3.          Present Worth of Rent. Recover from Tenant, and Tenant will pay
to Landlord on demand, an amount equal to the then present worth, as of the
effective date of termination, of the aggregate of the Rent and any other
charges payable by Tenant under this Lease for the unexpired portion of the
Term, less the fair and reasonable rental value of the Premises for the
corresponding period. Landlord will utilize the Discount Rate to compute present
worth. The fair and reasonable rental value of the Premises shall be determined
in good faith by Landlord on the basis of the rents payable under leases entered
into by Landlord for comparable space in the Building during the 18-month period
immediately preceding Landlord's election to proceed under this Section 14.2.3;
or, if Landlord reasonably determines that no such leases for comparable space
have been entered into, then the fair and reasonable rental value shall be
otherwise determined by Landlord in good faith. If the Premises or any part
thereof are relet by Landlord before any adjudication of Landlord's claims for
damages, then the amount of rent payable to Landlord for such reletting shall be
deemed the fair and reasonable rental value of the Premises (or the applicable
part thereof) during the term of the reletting.

 

14.2.4.          Self Help. Perform the obligation on Tenant's behalf without
waiving Landlord's rights under this Lease at law or in equity, and without
releasing Tenant from any obligation under this Lease. Tenant shall pay to
Landlord, as Additional Rent, all sums that Landlord pays and all obligations
that Landlord incurs on Tenant's behalf under this section.

 

14.2.5.          Other Remedies. Any other right or remedy available to Landlord
under this Lease, under the Laws, and/or in equity.

 



18

 

 

14.3.          Costs. Tenant will reimburse and compensate Landlord on demand
and as Additional Rent for any actual loss Landlord incurs in connection with,
resulting from or related to any breach or default of Tenant under this Lease,
regardless whether the breach or default constitutes an Event of Default, and
regardless whether suit is commenced or judgment is entered. Such loss shall
include all reasonable legal fees, costs and expenses (including paralegal fees
and other professional fees and expenses) Landlord incurs in investigating,
negotiating, settling or enforcing any of Landlord's rights or remedies or
otherwise protecting Landlord's interests under this Lease. Tenant will also
indemnify, defend (with counsel reasonably acceptable to Landlord), protect and
hold harmless the Landlord Parties from and against all Claims that Landlord or
any of the other Landlord Parties incurs if Landlord or any of the other
Landlord Parties becomes or is made a party to any claim or action

 

(a) instituted by Tenant (other than claims asserting that Landlord has breached
any of its obligations to Tenant under this Lease) or by or against any person
holding any interest in the Premises by, under or through Tenant,

 

(b) for foreclosure of any lien for labor or material furnished to or for Tenant
or such other person, or (c) otherwise arising out of or resulting from any act
or omission of Tenant or such other person. In addition to the foregoing,
Landlord is entitled to reimbursement of all of Landlord's fees, expenses and
damages, including, but not limited to, reasonable attorneys' fees and paralegal
and other professional fees and expenses, Landlord incurs in connection with
protecting its interests in any bankruptcy or insolvency proceeding involving
Tenant, including without limitation any proceeding under any chapter of the
Bankruptcy Code; by exercising and advocating rights under Section 365 of the
Bankruptcy Code; by proposing a plan of reorganization and objecting to
competing plans; and by filing motions for relief from stay. Such fees and
expenses are payable on demand, or, in any event, upon assumption or rejection
of this Lease in bankruptcy.

 

14.4.          Waiver and Release by Tenant. Tenant waives and releases all
Claims Tenant may have resulting from Landlord's re-entry and taking possession
of the Premises by any lawful means and removing and storing Tenant's property
as permitted under this Lease, regardless of whether this Lease is terminated,
and, to the fullest extent allowable under the Laws, Tenant will release,
indemnify, defend (with counsel reasonably acceptable to Landlord), protect and
hold harmless the Landlord Parties from and against any and all Claims
occasioned thereby. No such re-entry is to be considered or construed as a
forcible entry by Landlord.

 

14.5.          Landlord's Default. If Landlord defaults in the performance of
any of its obligations under this Lease, Tenant will notify Landlord in writing
of the default and Landlord will have 30 days after receiving such notice to
cure the default. if Landlord is not reasonably able to cure the default within
a 30 day period, Landlord will have an additional reasonable period of time to
cure the default as long as Landlord promptly commences the cure and thereafter
diligently and in good faith pursues the cure to completion. If Landlord has not
commenced repair or maintenance required to be performed by Landlord hereunder
within 45 days after written notice thereof from Tenant, then Tenant shall have
the right, but not the obligation, to make such repairs and Landlord shall
reimburse Tenant for the reasonable and actual cost thereof within 30 days after
receipt of an invoice from Tenant. In the event of an emergency, Tenant may (but
shall not be obligated to) perform such repairs which would otherwise be
Landlord's obligation hereunder which may be reasonably necessary, after having
given Landlord such notice, if any, as may be practicable under the
circumstances. Notwithstanding anything to the contrary set forth hereinabove,
Tenant shall not be required to perform any repairs which would otherwise be
Landlord's obligation hereunder. In the event of a Landlord default beyond any
such notice and cure period, Tenant shall be entitled to all remedies provided
by State law. In no event shall Landlord be liable to Tenant or any other person
for consequential, special or punitive damages (including without limitation
lost profits). Any claim Tenant may have against Landlord for default in
performance of any of Landlord's obligations under this Lease is deemed waived
unless Tenant notifies Landlord of the default within 180 days after Tenant
actually knew of the default. If Tenant recovers a final, non-appealable
monetary judgment against Landlord for a default by Landlord under this Lease,
then Tenant may, in addition to any other remedies available to it, set off the
amount of that judgment against those installments of Basic Rent next coming due
hereunder.

 

14.6.          No Waiver. Except as specifically set forth in this Lease, no
failure by Landlord or Tenant to insist upon the other party's performance of
any of the terms of this Lease or to exercise any right or remedy upon a breach
thereof, constitutes a waiver of any such breach or of any breach or default by
the other party in its performance of its obligations under this Lease. No
acceptance by Landlord of full or partial Rent from Tenant or any third party
during the continuance of any breach or default by Tenant of Tenant's
performance of its obligations under this Lease constitutes Landlord's waiver of
any such breach or default. Except as specifically set forth in this Lease, none
of the terms of this Lease to be kept, observed or performed by a party to this
Lease, and no breach thereof, are waived, altered or modified except by a
written instrument executed by the other party.

 



19

 

 

One or more waivers by a party to this Lease are not to be construed as a waiver
of a subsequent breach of the same covenant, term or condition. No statement on
a payment check from a party to this Lease or in a letter accompanying a payment
check is binding on the other party. The party receiving the check, with or
without notice to the other party, may negotiate such check without being bound
to the conditions of any such statement.

 

ARTICLE 15

CREDITORS; ESTOPPEL CERTIFICATES

 

15.1.          Subordination. This Lease, all rights of Tenant in this Lease,
and all interest or estate of Tenant in the Property, is subject and subordinate
to the lien of any Mortgage. Tenant, within 15 days of Landlord's request, will
execute and deliver to Landlord any document reasonably required to confirm the
self-effectuating subordination of this Lease as provided in this Section to the
lien of any Mortgage. If Tenant does not timely deliver the properly signed
document to Landlord, and if such failure continues for more than 2 Business
Days after Tenant's receipt of written notice from Landlord of such failure,
then such failure shall constitute an Event of Default under this Lease.
Notwithstanding the subordination to any future Mortgage provided for in this
section, as long as Tenant is not in default in the payment of Rent or the
performance and observance of any covenant, condition, provision, term or
agreement to be performed and observed by Tenant under this Lease beyond any
applicable grace or cure period this Lease provides Tenant, the holder of the
Mortgage shall not by virtue of such subordination under this section be
entitled to disturb Tenant's right of possession of the Premises under this
Lease. Landlord acknowledges and agrees that the lien of any existing or future
Mortgage will not cover Tenant's moveable trade fixtures or personal property
located in or on the Premises.

 

15.2.          Attornment. If the holder of any Mortgage at a foreclosure sale
(or by deed in lieu of foreclosure) or any other transferee acquires Landlord's
interest in this Lease, the Premises or the Property, then Tenant will attorn to
the transferee of or successor to Landlord's interest in this Lease, the
Premises or the Property (as the case may be) and recognize such transferee or
successor as landlord under this Lease, provided that any such purchaser at a
foreclosure sale or transferee under a deed in lieu of foreclosure shall not be
(a) bound by any payment of Rent more than one month in advance, (b) liable for
damages for any breach, act or omission of any prior landlord, or (c) subject to
any offsets or defenses which Tenant might have against any prior landlord.
Tenant waives the protection of any statute or rule of law that gives or
purports to give Tenant any right to terminate this Lease or surrender
possession of the Premises upon the transfer of Landlord's interest.

 

15.3.          Mortgagee Protection Clause. Provided that Landlord or the holder
of a Mortgage has previously notified Tenant of the notice address of the holder
of the Mortgage, Tenant shall give the holder of the Mortgage, by registered
mail, a copy of any notice of default that Tenant serves on Landlord. If
Landlord fails to cure such default within the time provided for in this Lease,
then Tenant will also provide written notice of such failure to the holder of
the Mortgage, and such holder will have an additional 30 days after receipt of
such notice within which to cure the default (but shall not be obligated to cure
the default). If the default cannot be cured within the additional 30 day
period, then the holder will have such additional time as may be reasonably
necessary to effect the cure if, within the 30 day period, the holder has
promptly commenced and is diligently pursuing in good faith the cure (including
without limitation commencing foreclosure proceedings if necessary to effect the
cure).

 

15.4.          Estoppel Certificates.

 

15.4.1.          Contents. Upon Landlord's written request, Tenant will execute,
acknowledge and deliver to Landlord a written statement in form reasonably
satisfactory to Landlord certifying, to the extent true: (a) that this Lease is
unmodified and in full force and effect (or, if there have been any
modifications, that the Lease is in full force and effect as modified, and
stating the modifications); (b) that this Lease has not been canceled or
terminated; (c) the last date of payment of Rent and the time period covered by
such payment; (d) whether there are then existing any breaches or defaults by
Landlord under this Lease known to Tenant and, if so, specifying the same; (e)
specifying any existing claims or defenses in favor of Tenant against the
enforcement of this Lease; (f) that Tenant has accepted the Premises and that
Landlord has no outstanding construction or payment obligations with respect to
preparation of the Premises for Tenant's occupancy (or, if there are any such
outstanding obligations, stating the same); (g) that Tenant has no option to
purchase the Premises or any part of the Property; and (h) such other factual
statements as Landlord, or any lender, prospective lender, investor or purchaser
may reasonably request. Tenant will deliver the properly signed statement to
Landlord within 15 days after receipt of Landlord's request. Landlord may give
any such statement by Tenant to any lender, prospective lender, investor or
purchaser of all or any part of the Property, and any such party may
conclusively rely upon such statement as true and correct.

 



20

 

 

15.4.2.          Failure to Deliver. If Tenant does not timely deliver the
properly signed statement referenced in Section 15.4.1 to Landlord, and if such
failure continues for more than 2 Business Days after Tenant's receipt of
written notice from Landlord of such failure, then such failure shall constitute
an Event of Default under this Lease. Further, if Tenant fails to timely deliver
the properly signed statement within such 2-day period, then Landlord and any
lender, prospective lender, or purchaser may conclusively preSurne and rely,
except as otherwise represented by Landlord, (i) that the terms and provisions
of this Lease have not been changed; (ii) that this Lease has not been canceled
or terminated; (iii) that not more than one month's Rent has been paid in
advance; (iv) that Tenant has accepted the Premises and that Landlord has no
outstanding construction or payment obligations with respect to preparation of
the Premises for Tenant's occupancy; (v) that Tenant has no option to purchase
the Property or any part of the Property; and (vi) that Landlord is not in
default in the performance of any of its obligations under this Lease. In such
event, Tenant is estopped from denying the truth of such facts.

 

ARTICLE 16

SURRENDER; HOLDING OVER

 

16.1.       Surrender of Premises. Tenant will surrender the Premises to
Landlord at the expiration or earlier termination of this Lease in good order,
condition and repair (reasonable wear and tear, permitted Alterations, and
damage by casualty or condemnation excepted), and will surrender all keys to the
Premises to Landlord at the place then fixed for Tenant's payment of Basic Rent
or as Landlord otherwise directs. Tenant will also inform Landlord of all
combinations on locks, safes and vaults, if any, in the Premises or on the
Property. Tenant will at such time remove all of its property from the Premises
and, if Landlord required as a condition of its consent, all specified
Alterations carried out by Tenant in the Premises. Tenant will promptly repair
any damage to the Premises caused by such removal. If Tenant does not surrender
the Premises in accordance with this section, Tenant will indemnify, defend
(with counsel reasonably acceptable to Landlord), protect and hold harmless
Landlord from and against any Claim resulting from Tenant's delay in so
surrendering the Premises, including, without limitation, any Claim made by any
succeeding occupant founded on such delay. All property of Tenant not removed on
or before the last day of the Term is deemed abandoned. If Tenant fails to
remove all of Tenant's property from the Premises upon termination of this
Lease, then Tenant shall be deemed to have appointed Landlord as Tenant's agent
to remove, at Tenant's sole cost and expense, all of Tenant's property from the
Premises upon termination of this Lease and to cause its transportation and
storage for Tenant's benefit, all at the sole cost and risk of Tenant, and
Landlord will not be liable for damage, theft, misappropriation or loss thereof
or in any manner in respect thereto.

 

16.2.       Holding Over. If Tenant possesses the Premises after the Term
expires (or after this Lease is otherwise terminated) without executing a new
lease but with Landlord's written consent, then Tenant is deemed to be occupying
the Premises as a tenant from month-to-month, subject to all provisions,
conditions and obligations of this Lease applicable to a month-to-month tenancy,
except that (a) Basic Rent for each month during the hold-over period shall be
equal to 125% of the Basic Rent for the month immediately preceding the
commencement of the hold-over period, and (b) either Landlord or Tenant may
terminate the month-to-month tenancy at any time upon at least 30 days prior
written notice to the other party. If Tenant possesses the Premises after the
Term expires (or is otherwise terminated) without executing a new lease and
without Landlord's written consent, then Tenant is deemed to be occupying the
Premises without claim of right (but subject to all terms and conditions of this
Lease) and, in addition to Tenant's obligation to indemnify, defend (with
counsel reasonably acceptable to Landlord), protect and hold harmless Landlord
from and against any Claim resulting from Tenant's failure to surrender the
Premises in accordance with Section 16.1, Tenant shall also pay to Landlord a
charge for each day of occupancy after expiration of the Term in an amount equal
to 200% of the Rent for the last month of the expired Term (on a daily basis).
This Section 16.2 shall in no way constitute consent by Landlord to any holding
over by Tenant upon the expiration or earlier termination of this Lease, nor
limit Landlord's remedies in such event.

 



21

 

 

ARTICLE 17

ADDITIONAL PROVISIONS

 

17.1.       Tenant Improvements.

 

17.1.1.          Tenant Improvements. Landlord is providing the basic Premises
in its current "AS IS" condition, without representation or warranty of any
kind, and Landlord shall have no obligation to make any modifications or
alterations to the Premises except as specifically set forth in this Section
17.1. Landlord shall coordinate improvements in the Premises (the "Tenant
Improvements") pursuant to plans and specifications that have been approved by
both Landlord and Tenant (which approval shall not be unreasonably withheld,
conditioned, or delayed). Landlord will seek bids from at least 3 qualified
general contractors to complete the Tenant Improvements. Landlord will use
commercially reasonable efforts to complete the Tenant Improvements on or before
the Commencement Date, subject to Tenant Delays and delays caused by Force
Majeure. Prior to Tenant's occupancy, Landlord and Tenant will inspect the
Tenant Improvements and if necessary develop a punch list. Landlord will
complete (or repair, as the case may be) the items described on the punch list
with commercially reasonable diligence and speed, subject to delays caused by
Tenant Delays and Force Majeure. Any other improvements made to the Premises by
Tenant shall be at Tenant's sole expense, and shall be deemed an "Alteration"
subject to Article 8 of this Lease.

 

17.1.2.          Tenant Improvement Allowance. The costs of the Tenant
Improvements shall be the sole responsibility of Tenant; provided, however, that
Landlord shall provide Tenant with an allowance of up to $160,060.00 (the
"Allowance"), calculated at $20.00 per rentable square foot of the Premises.
Landlord shall use the Allowance to pay: (a) all costs and expenses directly
incurred by Landlord, if any, in the construction of the Tenant Improvements
(including all applicable licenses and permits); and (b) all costs and expenses
directly incurred by Landlord for the preparation and review of all plans and
specifications for the Tenant Improvements. If the cost of the Tenant
Improvements exceeds the Allowance, then Tenant shall immediately pay such
excess cost to Landlord as Additional Rent. If the Allowance exceeds the final
total cost of the Tenant Improvements, then upon receipt of paid receipt
invoices and any other information or documentation reasonably requested by
Landlord, Landlord shall reimburse Tenant up to $32,012.00 from the remaining
portion of the Allowance for Tenant's actual costs paid to unaffiliated third
parties relating to: (i) wiring and cabling of telephone, computer, and
voice/data systems in the Premises; and (ii) moving Tenant's files, furniture,
equipment, and other personal property to the Premises. To the extent any
portion of the Allowance has not been reimbursed to Tenant by August 1, 2014,
then the remaining portion of the Allowance as of said date shall be forfeited
to Landlord, and Tenant shall be solely responsible for the costs of any Tenant
Improvements on and after said date.

 

17.2.       Parking Facilities. Tenant shall have the right of non-exclusive
use, in common with others, of its proportionate share of the unrestricted
automobile parking areas located at the Property. Landlord retains the right, to
be exercised in Landlord's sole and absolute discretion, to designate the
parking areas of the Property as either restricted or unrestricted parking
areas. Neither Tenant, nor any of its employees, agents, or visitors shall use
the parking areas for overnight storage of vehicles. Tenant acknowledges and
agrees that Landlord will not be responsible for any loss, theft or damage to
vehicles, or the contents thereof, parked or left in the parking areas of the
Property.

 

17.3.       Security Deposit. Tenant has deposited, and will keep on deposit
with Landlord at all times during the Term, the Deposit as security for the
payment and performance of Tenant's obligations under this Lease. Tenant agrees
that Landlord is not required to pay Tenant any interest on the Deposit. If at
any time Tenant is in default, then Landlord has the right to use the Deposit,
or so much thereof as necessary, in payment of Rent, in reimbursement of any
expenses incurred by Landlord, and in payment of any damages incurred by
Landlord by reason of such default. In such event, Tenant shall on demand of
Landlord forthwith remit to Landlord a sufficient amount in cash to restore the
Deposit to the original amount. If the entire Deposit has not been utilized, the
remaining amount will be refunded to Tenant or to whoever is the holder of the
Tenant's interest in the Lease, without interest, within 60 days after full
performance of this Lease by Tenant. Landlord may commingle the Deposit with
other funds of Landlord. Landlord shall deliver the Deposit to any purchaser of
Landlord's interest in the Premises. Tenant agrees that if a Mortgagee succeeds
to Landlord's interest in the Premises by reason of foreclosure or deed in lieu
of foreclosure, Tenant has no claim against the Mortgagee for the Deposit or any
portion thereof unless such Mortgagee has actually received the same from
Landlord. If claims of Landlord exceed the Deposit, Tenant shall remain liable
for the balance.

 



22

 

 

17.4.       Substitution. Landlord has the right at any time, upon 120 days'
prior notice to Tenant, to substitute other space within the Building for the
Premises (the "Substitute Premises"), which Substitute Premises shall include
tenant finish substantially comparable to that of the Premises. Tenant shall
relocate to the Substitute Premises on the date specified in Landlord's notice
which date will be no sooner than 120 days after notice. Landlord will pay all
reasonable expenses incurred by Tenant to move its furniture, fixtures, and
equipment to the Substitute Premises. The suite number designation and Exhibit 1
shall be deemed revised to reflect the description of the Substitute Premises.
Except for such revisions, the provisions of this Lease are applicable to the
Substitute Premises and references to the Premises in the Lease shall mean the
Substitute Premises following the Tenant's move.

 

ARTICLE 18

MISCELLANEOUS PROVISIONS

 

18.1.       Notices. All Notices must be in writing and must be sent by personal
delivery, by nationally-recognized overnight express delivery service, or by
U.S. registered or certified mail (return receipt requested, postage prepaid),
to the addresses specified in the Basic Terms or at such other place as either
party may designate to the other party by written notice given in accordance
with this section. Such notices shall be deemed received (a) as of the date of
delivery, if delivered by hand by 4:00 p.m. Central on a Business Day (if hand
delivered after said time, any such notice shall be deemed received as of the
first Business Day after delivery), (b) as of the next Business Day, if tendered
to an overnight express delivery service by the applicable deadline for
overnight service, or (c) as of the delivery date shown on the receipt if sent
by registered or certified mail.

 

18.2.       Transfer of Landlord's Interest. If Landlord Transfers any interest
in the Premises for any reason other than collateral security purposes, then the
transferor is automatically relieved of all obligations on the part of Landlord
accruing under this Lease from and after the date of the Transfer, provided that
the transferor delivers to the transferee any funds the transferor holds in
which Tenant has an interest, and provided that the transferee agrees to assume
all of the Landlord's obligations under this Lease that accrue on and after the
date of the Transfer. Landlord's covenants and obligations in this Lease bind
each successive Landlord only during and with respect to its respective period
of ownership. However, notwithstanding any such Transfer, the transferor remains
entitled to the benefits of Tenant's indemnity and insurance obligations (and
similar obligations) under this Lease with respect to matters arising or
accruing during the transferor's period of ownership.

 

18.3.       Successors. The covenants and agreements contained in this Lease
bind and inure to the benefit of Landlord, its successors and assigns, bind
Tenant and its successors and assigns, and inure to the benefit of Tenant and
its permitted successors and assigns.

 

18.4.       Captions and Interpretation. The captions of the articles and
sections of this Lease are to assist the parties in reading this Lease and are
not a part of the terms or provisions of this Lease. Whenever required by the
context of this Lease, the singular includes the plural and the plural includes
the singular.

 

18.5.       Relationship of Parties. This Lease does not create the relationship
of principal and agent, or of partnership, joint venture, or of any association
or relationship between Landlord and Tenant other than that of landlord and
tenant.

 

18.6.       Entire Agreement; Amendment. The Basic Terms and all appendixes,
exhibits, addenda and schedules attached to this Lease are incorporated into
this Lease as though fully set forth in this Lease and together with this Lease
contain the entire agreement between the parties with respect to the improvement
and leasing of the Premises. All preliminary and contemporaneous negotiations,
including, without limitation, any letters of intent or other proposals and any
drafts and related correspondence, are merged into and superseded by this Lease.
No subsequent alteration, amendment, change or addition to this Lease (other
than to the Building Rules) is binding on Landlord or Tenant unless it is in
writing and signed by the party to be charged with performance.

 

18.7.       Severability. If any covenant, condition, provision, term or
agreement of this Lease is, to any extent, held invalid or unenforceable, the
remaining portion thereof and all other covenants, conditions, provisions, terms
and agreements of this Lease, will not be affected by such holding, and will
remain valid and in force to the fullest extent permitted by law.

 



23

 

 

18.8.       Survival. All of Tenant's obligations under this Lease (together
with interest on payment obligations at the Maximum Rate) accruing prior to
expiration or other termination of this Lease survive the expiration or other
termination of this Lease. Further, all of Tenant's release, indemnification,
defense and hold harmless obligations under this Lease survive the expiration or
other termination of this Lease, without limitation.

 

18.9.       Attorneys' Fees. If either Landlord or Tenant commences any
litigation or judicial action to determine or enforce any of the provisions of
this Lease, the prevailing party in any such litigation or judicial action is
entitled to recover all of its costs and expenses (including, but not limited
to, reasonable attorneys' fees, costs and expenditures) from the non-prevailing
party.

 

18.10.       Brokers. Landlord and Tenant each represents and warrants to the
other that it has not had any dealings with any realtors, brokers, finders or
agents in connection with this Lease (except as may be specifically set forth in
the Basic Terms) and agrees to release, indemnify, defend and hold the other
harmless from and against any Claim based on the failure or alleged failure to
pay any realtors, brokers, finders or agents (other than any brokers specified
in the Basic Terms) and from any cost, expense or liability for any
compensation, commission or charges claimed by any realtors, brokers, finders or
agents (other than any brokers specified in the Basic Terms) claiming by,
through or on behalf of it with respect to this Lease or the negotiation of this
Lease. Landlord will pay any brokers named in the Basic Terms in accordance with
the applicable listing agreement for the Property.

 

18.11.       Governing Law. This Lease is governed by, and must be interpreted
under, the internal laws of the State. Any suit arising from or relating to this
Lease must be brought in the County; Landlord and Tenant each waive the right to
bring suit elsewhere.

 

18.12.       Time is of the Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

 

18.13.       Authority. Landlord and Tenant each represent and warrant that this
Lease is a duly authorized obligation of said party. The individuals signing
this Lease on behalf of Landlord and Tenant represent and warrant that they are
duly authorized to sign on behalf of and to bind said party.

 

18.14.       Force Majeure. If Landlord is delayed or prevented from performing
any act required in this Lease (excluding, however, the payment of money) by
reason of either Tenant Delay or Force Majeure, then Landlord's performance of
such act is excused for the period of delay caused by such Tenant Delay or Force
Majeure, and the period of the performance of any such act will be extended for
a period equivalent to such period. If Tenant is delayed or prevented from
performing any act required in this Lease (excluding, however, the payment of
money) by reason of Force Majeure, then Tenant's performance of such act is
excused for the period of delay caused by such Force Majeure, and the period of
the performance of any such act will be extended for a period equivalent to such
period.

 

18.15.       No Recording. Tenant will not record this Lease or a Memorandum of
this Lease without Landlord's prior written consent, which consent Landlord may
grant or withhold in its sole and absolute discretion.

 

18.16.       Patriot Act. Tenant represents to Landlord, and Landlord represents
to Tenant, that the representing party is not (and such party is not engaged in
this transaction on behalf of) a person or entity with which either party is
prohibited from doing business pursuant to any law, regulation or executive
order pertaining to national security ("Anti-Terrorism Laws"); and such party
has not violated and, to the best of such party's knowledge it is not under
investigation for, the violation of any Anti-Terrorism Laws pertaining to money
laundering. "Anti-Terrorism Laws," shall specifically include but not be limited
to the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No. 107-56 (aka, the
USA Patriot Act); Executive Order 13224; the Bank Secrecy Act, 31 U.S.C. Section
5311 et. seq.; the Trading with the Enemy Act, 50 U.S.C. App. Section 1 et.
seq.; the International Emergency Economic Powers Act, 50 U.S.C. Section 1701
et. seq.; sanctions and regulations promulgated pursuant thereto by the Office
of Foreign Assets Control; and laws related to the prevention and detection of
money laundering in 18 U.S.C. Sections 1956 and 1957.

 



24

 

 

18.17.       Construction of Lease and Terms. All provisions of this Lease,
whether covenants or conditions, are deemed both covenants and conditions. The
terms and provisions of this Lease represent the results of negotiations between
Landlord and Tenant, each of which are sophisticated parties and each of which
has been represented or been given the opportunity to be represented by counsel
of its own choosing, and neither of which has acted under any duress or
compulsion, whether legal, economic or otherwise. Consequently, the terms and
provisions of this Lease must be interpreted and construed in accordance with
their usual and customary meanings, and Landlord and Tenant each waive the
application of any rule of law that ambiguous or conflicting terms or provisions
contained in this Lease are to be interpreted or construed against the party who
prepared the executed Lease or any earlier draft of the same. Landlord's
submission of this instrument to Tenant for examination or signature by Tenant
does not constitute a reservation of or an option to lease and is not effective
as a lease or otherwise until Landlord and Tenant both execute and deliver this
Lease. The parties agree that, regardless of which party provided the initial
form of this Lease, drafted or modified one or more provisions of this Lease, or
compiled, printed or copied this Lease, this Lease is to be construed solely as
an offer from Tenant to lease the Premises, executed by Tenant and provided to
Landlord for acceptance on the terms set forth in this Lease, which acceptance
and the existence of a binding agreement between Tenant and Landlord may then be
evidenced only by Landlord's execution of this Lease.

 

18.18.       Nondisclosure of Lease Terms. The terms and conditions of this
Lease constitute proprietary information of Landlord that Tenant will keep
confidential. Tenant's disclosure of the terms and conditions of this Lease
could adversely affect Landlord's ability to negotiate other leases and impair
Landlord's relationship with other tenants. Accordingly, Tenant, without
Landlord's consent (which consent Landlord may grant or withhold in its sole and
absolute discretion), will not directly or indirectly disclose the terms and
conditions of this Lease to any other tenant or prospective tenant of the
Building or to any other person or entity other than Tenant's employees and
agents who have a legitimate need to know such information (and who will also
keep the same in confidence).

 

18.19. Financial Disclosure. At the request of Landlord, from time to time
during the Term, Tenant shall provide Landlord with any reasonable financial
records, including financial statements or federal tax returns of Tenant
prepared in accordance with generally accepted accounting principles for the
prior two fiscal years of operation of Tenant. Landlord shall retain such
financial disclosure in confidence but shall be permitted to provide copies to
its mortgagees for the purpose of financing the Building or to prospective
purchasers of the Building.

 

[signature page to follow]

 



25

 

 

Landlord and Tenant each caused this Lease to be executed and delivered by its
duly authorized representative to be effective as of the Effective Date.

 



LANDLORD:     IRET-GOLDEN JACK, L.L.C., a Delaware limited liability company    
By: /s/ Thomas A. Wentz, Jr. Print Name: Thomas A. Wentz, Jr. Print Title: Vice
President DATED: 10/31/13 (“Effective Date”)     By: /s/ Charles A. Greenberg
Print Name: Charles A. Greenberg Print Title: Vice President         TENANT:    
  BELL STATE BANK & TRUST, a North Dakota State Bank     By: /s/ Anthony A.
Weick Print Name: Anthony A. Weick Print Title: EVP & Managing Director    



 



26

 

 

APPENDIX TO LEASE
Definitions

 

"Additional Rent" means any charge, fee or expense (other than Basic Rent),
however denoted, that is payable by Tenant under this Lease.

 

"Affiliate" means any person or entity that, directly or indirectly, controls,
is controlled by or is under common control with Tenant. For purposes of this
definition, "control" means possessing the power to direct or cause the
direction of the management and policies of the entity by the ownership of a
majority of the voting securities of the entity.

 

"Alteration" means any change, alteration, addition or improvement to the
Premises or Property.

 

"Bankruptcy Code" means the United States Bankruptcy Code as the same now exists
and as the same may be amended, including any and all rules and regulations
issued pursuant to or in connection with the United States Bankruptcy Code now
in force or in effect after the Effective Date.

 

"Basic Rent" means the basic rent amounts specified in the Basic Terms.

 

"Basic Terms" means the terms of this Lease identified as the Basic Terms before
Article 1 of the Lease.

 

"Building" means the building(s) now existing on the Land, as identified in the
Basic Terms.

 

"Business Days" means any day other than Saturday, Sunday or a legal holiday in
the State.

 

"Casualty Date" means the first Business Day after a casualty that Landlord is
permitted by civil authority to re-access the Property, and is actually able to
safely re-access the Property.

 

"City" means the City in which the Property is located.

 

"Claims" means all claims, actions, demands, liabilities, damages, costs,
penalties, forfeitures, losses or expenses, including, without limitation,
reasonable attorneys' fees and the costs and expenses of enforcing any
indemnification, defense or hold harmless obligation under the Lease.

 

"Commencement Date" means the Commencement Date specified in the Basic Terms.

 

"Common Area" means the parking area, driveways, lobby areas, and other areas of
the Property Landlord may designate from time to time as common area available
to all tenants.

 

"Condemning Authority" means any governmental entity with a statutory or other
power of eminent domain.

 

"County" means the County in which the Property is located.

 

"Deposit" means the Security Deposit specified in the Basic Terms.

 

"Discount Rate" means 1% per annum plus the prevailing "Primary Credit" discount
rate established by the Federal Reserve Bank for the district in which the
Property is located on advances made to member banks under the Federal Reserve
Act.

 

"Effective Date" means the date Landlord executes this Lease, as indicated on
the signature page.

 

"Event of Default" means the occurrence of any of the events specified in
Section 14.1 of the Lease, or of any other events specifically identified in the
Lease as an "Event of Default."

 

"Expenses" means the total amount of Property Taxes and Operating Expenses due
and payable with respect to the Property during any calendar year of the Term.

 



27

 

 

"Force Majeure" means acts of God; strikes; lockouts; inability to procure
materials (despite commercially reasonable pursuit of such materials);
governmental laws or regulations; casualty; orders or directives of any
legislative, administrative, or judicial body or any governmental department;
inability to obtain any governmental licenses, permissions or authorities
(despite commercially reasonable pursuit of such licenses, permissions or
authorities); and other similar or dissimilar causes beyond a party's reasonable
control.

 

"Hazardous Materials" means any of the following, in any amount: (a) any
petroleum or petroleum product, asbestos in any form, urea formaldehyde and
polychlorinated biphenyls; (b) any radioactive substance; (c) any toxic,
infectious, reactive, corrosive, ignitable or flammable chemical or chemical
compound; and (d) any chemicals, materials or substances, whether solid, liquid
or gas, defined as or included in the definitions of "hazardous substances,"
"hazardous wastes," "hazardous materials," "extremely hazardous wastes,"
"restricted hazardous wastes," "toxic substances," "toxic pollutants," "solid
waste" or words of similar import in any federal, state or local statute, law,
ordinance or regulation now existing or existing on or after the Effective Date
as the same may be interpreted by government offices and agencies.

 

"Hazardous Materials Laws" means any federal, state or local statutes, laws,
ordinances or regulations now existing or existing after the Effective Date that
control, classify, regulate, list or define Hazardous Materials.

 

"Land" means the parcel(s) of land on which the Building is located.

 

"Landlord" means only the owner or owners of the Property at the time in
question.

 

"Landlord Parties" means Landlord and Property Manager and their respective
officers, directors, partners, shareholders, members and employees.

 

"Laws" means any law, regulation, rule, order, statute or ordinance of any
governmental or private entity in effect on or after the Effective Date and
applicable to the Property or the use or occupancy of the Property, including,
without limitation, Hazardous Materials Laws, Building Rules and Permitted
Encumbrances.

 

"Lease" means this Lease Agreement, as the same may be amended or modified after
the Effective Date.

 

"Maximum Rate" means interest at a rate equal to the lesser of (a) 18% per annum
or (b) the maximum interest rate permitted by law.

 

"Mortgage" means any mortgage, deed of trust, security interest or other
security document of like nature that at any time may encumber all or any part
of the Property and any replacements, renewals, amendments, modifications,
extensions or refinancings thereof, and each advance (including future advances)
made under any such instrument.

 

"Net Rent" means all rental Landlord actually receives from any reletting of all
or any part of the Premises, less any indebtedness from Tenant to Landlord other
than Rent (which indebtedness is paid first to Landlord) and less the Re-entry
Costs (which costs are paid second to Landlord).

 

"Notices" means all notices, demands or requests that may be or are required to
be given, demanded or requested by either party to the other as provided in the
Lease.

 



28

 

 

"Operating Expenses" means all expenses Landlord incurs in connection with
maintaining, repairing and operating the Property, as reasonably determined by
Landlord in accordance with generally accepted accounting principles
consistently followed. "Operating Expenses" shall include without limitation the
following: utility charges (including without limitation electricity, water,
sewer, gas, fuel and steam); costs and expenses incurred in connection with
exterior and Common Area lighting; costs and expenses incurred in connection
with exterior window washing; costs and expenses incurred in connection with the
provision of the utilities and services set forth in Section 6.1 (including
without limitation the maintenance and repair of the Building systems furnishing
such utilities and services); costs and expenses incurred in connection with
Landlord's obligations under subsections (a), (b), and (c) of Section 7.1;
Landlord's costs and expenses for insurance, as specified in Section 10.2;
property association fees or dues, and any other payments under any of the
Permitted Encumbrances (except the Mortgage) affecting the Property; wages
payable to persons whose duties are connected with maintaining and operating the
Property (but only for the portion of such persons' time allocable to the
Property), together with all payroll taxes, unemployment insurance, vacation
allowances and disability, pension, profit sharing, hospitalization, retirement
and other so-called "fringe benefits" paid in connection with such persons
(allocated in a manner consistent with such persons' wages); amounts paid to
contractors or subcontractors for work or services performed in connection with
maintaining, repairing and operating the Property; costs and expenses incurred
in connection with removing snow from the exterior Common Area; costs and
expenses incurred in connection with removing snow and ice from the structural
components of the Building (including, without limitation, the roof); all costs
of uniforms, supplies and materials used in connection with maintaining,
repairing and operating the Property; all services, supplies, replacements or
other expenses for maintaining, repairing and operating the Property; costs of
complying with Laws; reasonable management fees (not to exceed 5% of gross
rents); the costs and expenses (including rental) of maintaining a management
office in the Building; costs and expenses incurred in connection with public
sidewalks adjacent to the Property, any pedestrian walkway system (either above
or below ground) and any other public facility to which Landlord or the Property
is from time to time subject in connection with operating the Property; and such
other expenses as may ordinarily be incurred in connection with maintaining,
repairing and operating a property similar to the Property. Notwithstanding
anything to the contrary in this Lease, if Landlord makes a capital improvement
to the Property that would be deemed a capital expense under generally accepted
accounting principles, then Landlord may only include in Operating Expenses
reasonable charges for interest paid on the investment and reasonable charges
for depreciation of the investment, so as to amortize the investment over the
reasonable useful life of the improvement on a straight line basis. The term
"Operating Expenses" does not include:

i.Interest, principal, points and fees, amortization or any other costs
associated with the Mortgage, and all costs and expenses associated with any
such debt, irrespective of whether this Lease is subject or subordinate thereto.

ii.Expenses or Allowances for depreciation or amortization (except as may be
expressly allowed by this Lease, including without limitation the amortization
of capital improvements as noted above).

iii.Any bad debt loss, or any reserve for bad debt loss.

iv.Compensation paid to any employee of Landlord or Property Manager above the
grade of building superintendent or manager.

v.Landlord's general corporate overhead and administrative expenses, except to
the extent related (or reasonably allocated) to the Property, and except as
otherwise expressly provided in this Lease.

vi.Expenses to prepare, renovate, or perform any other work in any space leased
to an existing or new tenant of the Building.

vii.Expenses to retain existing tenants or to lease space to new tenants,
including without limitation legal fees, leasing commissions, advertising, and
promotional expenditures.

viii.Expenses to resolve disputes with existing tenants, or to negotiate lease
terms with prospective tenants.

ix.The costs of any services or supplies to the extent that such costs are
reimbursed to Landlord by tenants of the Building (other than by virtue of the
pass through of Operating Expenses to tenants), or by other third parties.

x.The costs of repair, restoration or other work occasioned by any insured
casualty (except for deductibles as provided in Section 10.2).

xi.The costs of any repair, restoration or other work occasioned by a
condemnation proceeding, if and to the extent Landlord has actually been
reimbursed by condemnation proceeds.  xii.Rent payable by Landlord pursuant to
any ground or air-rights lease affecting the Property, irrespective of whether
this Lease is subject or subordinate thereto.

 



29

 





xiii.Fees or sums paid to an affiliate of Landlord, to the extent that such fees
exceed the customary amount charged by independent contractors and suppliers for
the services or supplies provided.

xiv.Expenses for any necessary replacement of any item to the extent that it is
covered under warranty.

xv.Interest or penalties assessed against Landlord due to the late payment of
any Expenses.

xvi.Expenses for any item or service that Tenant pays directly to a third party,
or separately reimburses to Landlord.

xvii.Personal property taxes of Landlord for equipment or items to the extent
not used directly in the operation or maintenance of the Property.

xviii.Costs of sculptures, paintings and other objects of art.

xix.Charitable or political contributions by Landlord.

 

"Permitted Encumbrances" means all Mortgages, liens, easements, declarations,
encumbrances, covenants, conditions, reservations, restrictions, and other
matters now or after the Effective Date affecting title to the Property.

 

"Property" means, collectively, the Land, Building (including the Premises), and
all other improvements on the Land.

 

"Property Manager" means the property manager specified in the Basic Terms, or
any other agent Landlord may appoint from time to time to manage the Property.

 

"Property Taxes" means any general real property tax, improvement tax,
assessment, special assessment, reassessment, commercial rental tax, tax, in
lieu tax, levy, charge, penalty or similar imposition imposed by any authority
having the direct or indirect power to tax, including but not limited to, (a)
any city, county, state or federal entity, (b) any school, agricultural,
lighting, drainage or other improvement or special assessment district, (c) any
governmental agency, or (d) any private entity having the authority to assess
the Property under any of the Permitted Encumbrances. The term "Property Taxes"
includes all charges or burdens of every kind and nature Landlord incurs in
connection with using, occupying, owning, operating, leasing or possessing the
Property, without particularizing by any known name and whether any of the
foregoing are general, special, ordinary, extraordinary, foreseen or unforeseen;
any tax or charge for fire protection, street lighting, streets, sidewalks, road
maintenance, refuse, sewer, water or other services provided to the Property and
any personal property taxes on personal property used on the Property. The term
"Property Taxes" does not include Landlord state or federal income, franchise,
estate or inheritance taxes. If Landlord is entitled to pay, and elects to pay,
any of the above listed assessments or charges in installments over a period of
two or more calendar years, then only such installments of the assessments or
charges (including interest thereon) as are actually paid in a calendar year
will be included within the term "Property Taxes" for such calendar year. If any
of Tenant's trade fixtures and other personal property are taxed with the
Property, then Tenant will pay the taxes attributable to Tenant's trade fixtures
and other personal property to Landlord as Additional Rent.

 

"Re-entry Costs" means all costs and expenses Landlord incurs re-entering or
reletting all or any part of the Premises, including, without limitation, all
costs and expenses Landlord incurs (a) maintaining or preserving the Premises
after an Event of Default; (b) recovering possession of the Premises, removing
persons and property from the Premises (including, without limitation, court
costs and reasonable attorney's fees) and storing such property; (c) reletting,
renovating or altering the Premises; and (d) real estate commissions,
advertising expenses and similar expenses paid or payable in connection with
reletting all or any part of the Premises. "Re-entry Costs" also includes the
value of free rent and other concessions Landlord gives in connection with
re-entering or reletting all or any part of the Premises.

 



30

 

 

"Rent" means, collectively, Basic Rent and Additional Rent.

 

"State" means the State in which the Property is located.

 

"Structural Alterations" means any Alterations involving the structural,
mechanical, electrical, plumbing, fire/life safety or heating, ventilating and
air conditioning systems of the Building.

 

"Taking" means the exercise by a Condemning Authority of its power of eminent
domain on all or any part of the Property, either by accepting a deed in lieu of
condemnation or by any other manner.

 

"Tenant" means the tenant identified in the Lease and such tenant's permitted
successors and assigns. In any provision relating to the conduct, acts or
omissions of "Tenant," the term "Tenant" means the tenant identified in the
Lease and such tenant's agents, employees, contractors, invitees, successors,
assigns and others using the Premises or on the Property with Tenant's expressed
or implied permission.

 

"Tenant Delays" means any delays caused or contributed to by Tenant.

 

"Tenant's Share of Expenses" means the product obtained by multiplying the
amount of Expenses for the period in question by the Tenant's Share of Expenses
Percentage.

 

"Tenant's Share of Expenses Percentage" means the percentage specified in the
Basic Terms, as such percentage may be adjusted in accordance with the terms and
conditions of this Lease.

 

"Term" means the initial term of this Lease specified in the Basic Terms and, if
applicable, any extension term then in effect.

 

"Transfer" means an assignment, mortgage, pledge, transfer, sublease or other
encumbrance or conveyance (voluntarily, by operation of law or otherwise) of
this Lease or the Premises or any interest in this Lease or the Premises. The
term 'Transfer" also includes any assignment, mortgage, pledge, transfer or
other encumbering or disposal (voluntarily, by operation of law or otherwise) of
any ownership interest in Tenant that results or could result in a change of
control of Tenant.

 



31

 

 

EXHIBIT 1

Premises

 

 

 

 

 

 

[see attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32

 

 

[bellstatelease.jpg] 

 



33

 

  

EXHIBIT 4.3
Building Rules

 

1.           Wherever in these Building Rules the word "Tenant" occurs, it is
understood and agreed that it shall also mean Tenant's assigns, employees,
agents, invitees, and visitors. Wherever the word "Landlord" occurs, it is
understood and agreed that it shall also mean Landlord's assigns, employees, and
agents.

 

2.           Tenant shall not bring into the Property any inflammables
(including without limitation gasoline, kerosene, naphtha and benzene),
explosives, or any other article of intrinsically dangerous nature.

 

3.           Tenant shall not obstruct sidewalks, entrances, passages,
corridors, vestibules, halls, elevators, or stairways in and about the Property
which are used in common with other tenants and their servants, employees,
customers, guests and invitees, and which are not a part of the Premises of
Tenant. Tenant shall not place objects against glass partitions or doors or
windows which would be unsightly from the Building corridors or from the
exterior of the Building and will promptly remove any such objects upon notice
from Landlord.

 

4.           Tenant acknowledges and agrees that the Building is "smoke free,"
and that no smoking of tobacco products shall be allowed within the Building.

 

5.           The Premises shall not be used for cooking (except for microwaves),
lodging, sleeping, or for any immoral or illegal purpose.

 

6.           No vehicles (including bicycles) or animals (other than service
animals) are allowed in the Building.

 

7.           Canvassing, soliciting, and peddling in the Building is prohibited.

 

8.           Vending machines shall not be installed without Landlord's prior
written consent.

 

9.           Tenant is solely responsible for protecting the Premises and
Tenant's property from theft and robbery. All entrance doors to the Premises
shall be locked when the Premises are not in use.

 

10.         No locks or similar devices shall be attached to any door or window,
except as provided by Landlord or otherwise approved in writing by Landlord.
Landlord's consent to the installation of any additional locks or similar
devices may be conditioned upon (among other things), Tenant providing Landlord
with keys to all such additional locks. Upon termination of this Lease or of the
Tenant's possession, the Tenant shall surrender all keys of the Premises and
shall provide to Landlord all combination locks on safes, cabinets and vaults.

 

11.         Tenant shall not waste electricity, water, heat or air conditioning,
and shall cooperate fully with Landlord to insure the most effective and
efficient operation of the Building's mechanical systems. No electric circuits
for any purpose shall be brought into the Premises without Landlord's prior
written consent.

 

12.         All loading, unloading, receiving or delivery of goods, supplies or
disposal of garbage or refuse shall be made only through entryways and freight
elevators provided for such purposes and indicated by Landlord. Tenant shall be
responsible for any damage to the Building or the Property of its employees or
others and injuries sustained by any person whomsoever resulting from the use or
moving of such articles in or out of the leased premises, and shall make all
repairs and improvements required by Landlord or governmental authorities in
connection with the use or moving of such articles. All heavy equipment and
heavy articles shall be carried in or out of the Premises only at such time and
in such manner as shall be prescribed in writing by Landlord, and Landlord shall
in all cases have the right to specify the proper position of any such heavy
equipment or articles, which shall only be used by Tenant in a manner which will
not interfere with or cause damage to the Premises or the Building in which they
are located, or to the other tenants of the Building.

 



34

 

 

13.         Tenant, its servants, employees, customers, invitees and guests
shall, when using the common parking facilities, if any, in and around the
Building, observe and obey all signs regarding fire lanes and no parking zones,
and when parking always park between the designated lines. Landlord reserves the
right to tow away, at the expense of the owner, any vehicle which is improperly
parked or parked in a no parking zone. All vehicles shall be parked at the sole
risk of the owner, and Landlord assumes no responsibility for any damage to or
loss of vehicles. No vehicles shall be parked overnight.

 

14.         At all times (a) persons may enter the Property only in accordance
with these Building Rules, (b) persons entering or departing from the Property
may be questioned as to their business in the Property, and the right is
reserved to require the use of an identification card or other access device and
the registering of such persons as to the hour of entry and departure, nature of
visit, and other information deemed necessary for the protection of the
Property, and (c) all entries into and departures from the Property will take
place through such one or more entrances as Landlord shall from time to time
designate; provided, however, anything herein to the contrary notwithstanding,
Landlord shall not be liable for any lack of security in respect to the Property
whatsoever. Landlord will normally not enforce clauses (a), (b) and (c) above
during regular business hours, but it reserves the right to do so or not to do
so at any time at its sole discretion. In case of emergency, Landlord reserves
the right to prevent access to the Property during the continuance of the same
by closing the doors or otherwise, for the safety of the tenants or the
protection of the Property and the property therein. Landlord shall in no case
be liable for damages for any error or other action taken in good faith with
regard to the admission to or exclusion from the Property of any person.

 

15.         Tenant shall observe faithfully and comply strictly with the
foregoing rules and regulations and such other and further appropriate rules and
regulations as Landlord may from time to time adopt. Landlord reserves the right
at any time and from time to time to rescind, alter or waive, in whole or in
part, any of these Building Rules when it is deemed necessary, desirable, or
proper, in Landlord's judgment, for its best interest or for the best interest
of the tenants of the Property.





 



35

 